Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 1 of 76 PageID 13




                   EXHIBIT 1
         Case 8:19-cv-01881-CEH-AEP
Filing #87895144                      Document
                  E-Filed 04/12/2019 11:58:55  1-1 Filed 08/01/19 Page 2 of 76 PageID 14
                                              AM



                     IN THE CIRCUIT COURT OF THE THIRTEENTH CIRCUIT COURT
                            IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                          CIVIL DIVISION

        CLEARVIEW IMAGING, LLC d/b/a
        CLEAR VIEW OPEN MRI, as
        assignee, individually, and on behalf
        of all similarly situated,                            Class Representation

                        Plaintiff,                            Case No.

        vs.                                                   Division

        PROGRESSIVE SELECT
        INSURANCE COMPANY,

                        Defendant.
                                                        /

                                       CLASS ACTION COMPLAINT
                                      AND DEMAND FOR JURY TRIAL

                Pursuant to Florida Rules of Civil Procedure 1.100 and 1.220, Plaintiff, Clearview Imaging,

        LLC d/b/a Clearview Open MRI (the "Health Care Provider"), as assignee, individually, and on

        behalf of all similarly situated, hereby asserts the following claims against Defendant Progressive

        Select Insurance Company (the "Insurance Company"), and states:

                                             Preliminary Allegations

               1.       This is an action asserting class action claims and/or individual claims for

        declaratory relief, injunctive relief, and damages.

               2.       The amount in controversy exceeds $15,000, exclusive of interest, attorneys' fees

        and costs.

               3.       The Health Care Provider is, and at all material times has been, a Florida

        professional association that provides health care services to Florida residents who have

        sustained personal injuries in motor vehicle accidents, and who have assigned to the Health Care
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 3 of 76 PageID 15




Provider their insurance benefits under automobile insurance policies issued by the Insurance

Company.

           4.   The Insurance Company is a corporation doing business under the laws of the

State of Florida, and at all material times, sold automobile insurance, including personal injury

protection ("PIP") coverage, in the State of Florida.

        5.      This case involves provisions generally found in all of the Insurance Company's

insurance policy forms used in the State of Florida since 2013, a sample of which is attached

hereto as "Exhibit A" (the "Insurance Policy").

        6.      This case involves a dispute concerning the amount of insurance benefits which

must be paid by the Insurance Company pursuant to the terms of the Insurance Policy, when the

Insurance Company erroneously reduces the insured patient's coinsurance portion of a medical

bill.

        7.      Venue is proper in Hillsborough County, Florida because the Insurance Company

has offices for transaction of customary business in Hillsborough County, Florida, and/or one or

more of the causes of action set forth below arose and/or accrued in Hillsborough County,

Florida.

        8.      All conditions precedent to the maintenance of this action have occurred, have

been performed, or have been waived.

           Background Information Concerning Florida Motor Vehicle No-Fault Law

        9.      The "Florida Motor Vehicle No-Fault Law" was originally enacted in 1971 and is

a set of 12 statutes found in Sections 627.730 through 627.7405, Florida Statutes. See, Ch. 71-

252, Laws of Fla. (1971).




                                                 2
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 4 of 76 PageID 16




        10.    This case involves the versions of the Florida Motor Vehicle No-Fault Law in

effect since January 1, 2013, as enacted in Chapter 2012-197, Laws of Florida.

       11.     PIP coverage is governed by Section 627.736, Florida Statutes (the "PIP

statute"), which is one of the statutes within the Florida Motor Vehicle No-Fault Law.

       12.     Since 1971, the PIP statute has always included provisions which explained that

PIP insurers are required to pay up to $10,000 of the insured's reasonable medical expenses. See,

§627.736(1), Fla. Stat. (1971-2019). This provision is known as the PIP statute's "reasonable

medical expenses coverage mandate" (the "Reasonable Medical Expenses Coverage

Mandate"). As explained by the Florida Supreme Court, "no insurer can disclaim" the PIP

statute's Reasonable Medical Expenses Coverage Mandate. Allstate Ins. Co. v. Orthopedic

Specialists, 212 So.3d 973, 977 (Fla. 2017).

       13.     The PIP statute's Reasonable Medical Expenses Coverage Mandate requires all

motor vehicle insurance policies to pay "Eighty percent of all reasonable expenses" for medical

services covered by PIP. See, §627.736(1)(a), Fla. Stat. (2012-2019).

       14.     While PIP insurance covers 80% of the insured's reasonable medical expenses, the

insured is personally responsible for paying the remaining 20% portion of the medical bill as

coinsurance, which is also sometimes also referred to as the co-payment.

       15.     Since 1971, the PIP statute has always included a fact dependent method (the

"Fact Dependent Method") for calculating the amount of reasonable medical expenses covered

by PIP statute's Reasonable Medical Expenses Coverage Mandate. See, §627.736(5), Fla. Stat.

(1971-1997); See, §627.736(5)(a), Fla. Stat. (1998-2007); §627.736(5)(a)1, Fla. Stat. (2008-

2011); §627.736(5)(a), Fla. Stat. (2012-2019).




                                                 3
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 5 of 76 PageID 17




       16.     Starting in 2008, the Florida Legislature added a second alternative payment

calculation method, which is optional and permissive, which states that PIP insurers "may limit

reimbursement to 80 percent of [an enumerated] schedule of maximum charges" and that method

it is commonly referred to as the "Fee Schedule Method." See, §627.736(5)(a)2-5, Fla. Stat.

(2008-2011); §627.736(5)(a)1-5, Fla. Stat. (2012-2019).2

       17.     Under the PIP statute, only the "insurer" is allowed to limit its own

"reimbursement" to 80% the schedule of maximum charges set forth in the Fee Schedule

Method. See, §627.736(5)(a)1, Fla. Stat. (2012-2019); Progressive Select Ins. Co. v. Florida

Hosp. Med. Cntr., 260 So.3d 219, 224 (Fla. 2018) ("section 627.736(5)(a) 1. only permits an

'insurer' to limit 'reimbursement' based on the schedule of maximum charges").

       18.     In contrast, the Fee Schedule Method does not apply to any "amounts that are not

covered by the insured's personal injury protection coverage due to the coinsurance amount or

maximum policy limits." See, §627.736(5)(a)4, Fla. Stat. (2012-2019). In other words, the Fee

Schedule Method does not apply to portions of a medical bill that the insured is responsible for

paying. See, Progressive, 260 So.3d at 224 ("There is no basis for concluding that the

reimbursement limitation applies to charges ... which the insured alone is obligated to pay")

(internal quotation marks omitted).




I See, e.g., Geico Gen. Ins. Co. v. Virtual Imaging Services, Inc., 141 So.3d 147, 158 (Fla. 2013)
(referring to the "fee schedule method").

2 As of January 1, 2013, an amendment to the PIP statute resulted in the renumbering of the
subsections of the Fact Dependent Method and the Fee Schedule Method. Before January 1,
2013, the Fact Dependent Method was found in subsection (5)(a)1, but it is now found in
subsection (5)(a). Before January 1, 2013, the Fee Schedule Method was found in subsections
(5)(a)2-5, but it is now found in subsections (5)(a)1-5.
                                                4
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 6 of 76 PageID 18




       19.    For purposes of this lawsuit, the pertinent provisions of the PIP statute state the

following:

               627.736 Required personal injury protection benefits; exclusions;
       priority; claims.—

       [The "Reasonable Medical Expenses Coverage Mandate" is found in (1)(a), and
       states.]

              (1) REQUIRED BENEFITS. -An insurance policy complying with the
      security requirements of s. 627.733 must provide personal injury protection ... to a
      limit of $10,000 in medical and disability benefits and $5,000 in death benefits
      resulting from bodily injury, sickness, disease, or death arising out of the
      ownership, maintenance, or use of a motor vehicle as follows:

             (a) Medical benefits.--Eighty percent of all reasonable expenses for
      medically necessary medical, surgical, X-ray, dental, and rehabilitative services,
      including prosthetic devices and medically necessary ambulance, hospital, and
      nursing services if the individual receives initial services and care ....

       [The "Fact Dependent Method" is found in (5)(a), and states:]

              (5) CHARGES FOR TREATMENT OF INJURED PERSONS.—

              (a) A physician, hospital, clinic, or other person or institution lawfully
      rendering treatment to an injured person for a bodily injury covered by personal
      injury protection insurance may charge the insurer and injured party only a
      reasonable amount pursuant to this section for the services and supplies rendered,
      and the insurer providing such coverage may pay for such charges directly to such
      person or institution lawfully rendering such treatment if the insured receiving
      such treatment or his or her guardian has countersigned the properly completed
      invoice, bill, or claim form approved by the office upon which such charges are to
      be paid for as having actually been rendered, to the best knowledge of the insured
      or his or her guardian. However, such a charge may not exceed the amount the
      person or institution customarily charges for like services or supplies. In
      determining whether a charge for a particular service, treatment, or otherwise is
      reasonable, consideration may be given to evidence of usual and customary
      charges and payments accepted by the provider involved in the dispute,
      reimbursement levels in the community and various federal and state medical fee

                                               5
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 7 of 76 PageID 19




        schedules applicable to motor vehicle and other insurance coverages, and other
        information relevant to the reasonableness of the reimbursement for the service,
        treatment, or supply.

        [The "Fee Schedule Method" is found in (5)(a)I-5, and states in pertinent part.]

             1. The insurer may limit reimbursement to 80 percent of the following
       schedule of maximum charges....

              4. If an insurer limits payment as authorized by subparagraph 1., the
       person providing such services, supplies, or care may not bill or attempt to collect
       from the insured any amount in excess of such limits, except for amounts that
       are not covered by the insured's personal injury protection coverage due to
       the coinsurance amount or maximum policy limits.

§627.736(1)(a) and (5)(a)1 and 4, Fla. Stat. (2012-2015) (emph. added).

       20.     Between the two methods, the Fact Dependent Method is the "default" method,

and it generally generates the highest level of PIP benefits that a health care provider can recover

under the PIP statute,3 while the Fee Schedule Method generally generates the minimum or

lowest level of PIP benefits that a health care provider can recover under the PIP statute.4

                                      The Insurance Policy

       21.     "Part II(A) — Personal Injury Protection Coverage" of the Insurance Policy governs

PIP coverage and purports to elect the Fee Schedule Method, with certain deviations. Several



3 See, e.g., Allstate Fire & Cas. Ins. v. Stand-Up MRI of Tallahassee, P.A., 188 So.3d 1, 2-3 (Fla.
1st DCA 2015) (Fact Dependent Method "is the default methodology for calculating PIP
reimbursements, which also apparently results in higher reimbursements" than the Fee Schedule
Method); Geico Indemnity Co. v. Physicians Group, LLC, a.a.o., Paul Androski, 47 So.3d 354,
356 (Fla. 2d DCA 2010) (noting that amount payable for surgical procedure was $10,800 under
the Fact Dependent Amount Method, but was merely $1,122 under the Fee Schedule Method).

 See, Nationwide Mutual Insurance Company v. AFO Imaging, Inc., 71 So.3d 134, 137 (Fla. 2d
DCA 2011) (the Medicare Fee Schedule Method of Section 627.736(5)(a)2 is "utilized in
computing the minimum amount" payable by PIP insurance) (emph. added).


                                                 6
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 8 of 76 PageID 20




courts have held that the Insurance Company has not lawfully elected the Fee Schedule Method.5

However, the question of whether or not the Insurance Policy lawfully elects the Fee Schedule

Method or not has no bearing on the outcome of this lawsuit, as this case involves the portion of

the medical bill that is unaffected by the Fee Schedule Method.

         22.    In pertinent part, Part II(A) of the Insurance Policy includes the following

provisions in which the Insurance Company purports to extend the Fee Schedule Method

reductions to the insured's co-payment and agrees to indemnify its insured for disputed

reductions applied by the Insurance Company:

         We may reduce any payment to a medical provider under this Part II(A) by any
         amounts we deem to be unreasonable medical benefits. Any reductions taken will
         not affect the rights of an insured person for coverage under this Part II(A).
         Whenever a medical provider agrees to a reduction of medical benefits
         charged, my co-payment owedla an insured person will also be reduced.

         The insured person shall not be responsible for payment of my reductions
         applied hy us. If a medical provider disputes an amount paidla uA, we will
         be responsible for resolving such dispute. If a lawsuit is initiated against an
         insured person as a result of the reduction a a medical bill la m, we will
         provide the insured person with a legal defense hy counsel of our choice and
         nay my resulting judgment. . . .

See, Exhibit A (emph. added).

         23.    At least two courts have ruled that the provision of the Insurance Policy which

purports to extend the Fee Schedule Method reductions to the insured's 20% coinsurance or co-

payment amount is unlawful. See Mei), 25 Fla. L. Weekly Supp. 564a, at ¶47; Abreu, 25 Fla. L.

Weekly Supp. 564a at ¶45. And, the Florida Supreme Court has held that there is "no basis for



5 See,e.g., Hess Spinal & Medical Centers, Inc., a.a.o. Stefan Iliev v. Progressive American Ins.
Co., 25 Fla. L. Weekly Supp. 564a (Hillsborough County Ct. Aug. 22, 2017); Advantacare of
Florida, LLC, a.a.o. Danely Abreu v. Progressive American Ins. Co., 25 Fla. L. Weekly Supp.
61a (Volusia County Ct. March 17, 2017), affirmed, Case No. 2017-1008-APCC (Fla. 7th Cir.
Ct. App. Div. March 28, 2018).
                                               7
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 9 of 76 PageID 21




concluding that the reimbursement limitation applies to charges ... which the insured alone is

obligated to pay." Progressive, 260 So.3d at 224 (internal quotation marks omitted).

                    Background Information Concerning the Controversy

       24.     On or about June 25, 2018, A.M. (the "Insured Patient") was involved in a motor

vehicle accident, and as a result, sustained bodily injuries related to the operation, maintenance,

or use of a motor vehicle.

       25.     At the time of that accident, the Insured Patient was a contracting party and/or a

named insured and/or an omnibus insured under an automobile insurance policy issued by the

Insurance Company, consistent with the exemplar of the Insurance Policy attached hereto as

"Exhibit A," which was in full force and effect, and provided PIP coverage as required by law to

comply with the Florida Motor Vehicle No-Fault Law.

       26.     As a result of the injuries sustained by the Insured Patient at that accident, the

Health Care Provider subsequently rendered health care services to the Insured Patient on or

about September 25, 2018.

       27.     Prior to providing such medical services and as a condition to providing them, the

Health Care Provider obtained from the Insured Patient a written assignment of benefits, a

redacted copy of which is attached hereto as "Exhibit B."

       28.     After providing health care services to the Insured Patient, the Health Care

Provider timely submitted a bill to the Insurance Company for the services rendered.

       29.     In response to the bill for health care services provided to the Insured Patient, the

Insurance Company issued an "Explanation of Reimbursement" form which purported to extend

the Fee Schedule Method reductions to the portion of the bill that applies to the Insured Patient's




                                                 8
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 10 of 76 PageID 22




20% coinsurance or co-payment. A redacted copy of the Explanation of Reimbursement form is

attached hereto as "Exhibit C."

          30.   The Health Care Provider contends that the Fee Schedule Method can only be

applied to the 800 o portion of the medical bill covered by the Reasonable Medical Expenses

Mandate and cannot lawfully be extended to the portion of a medical bill that is covered by a PIP

insured's 20% coinsurance or co-payment amount. The Insurance Company disagrees, and

routinely purports to extend the Fee Schedule Method reductions to the portion of a medical bill

that is covered by the PIP insured's 20P/0 coinsurance or co-payment amount.

          31.   The Insurance Company's business practices described herein are routine,

ongoing, and continuing in nature.

          32.   The Health Care Provider regularly provides health care services to the Insurance

Company's PIP insureds, and reasonably anticipates that this will continue into the foreseeable

future.

                                       Class Action Allegations

          33.   Pursuant to Florida Rule of Civil Procedure 1.220, the Health Care Provider,

together with such other individuals that may join this action as class representatives, hereby

brings Counts I, II, and III of this complaint on its own behalf and on behalf of all those similarly

situated persons defined as follows:

                All persons and/or entities who:

                (a)    are health care providers operating in the State of Florida;

                (b)    issued a medical bill for health care services provided to a patient who had
                       PIP coverage under the Insurance Policy issued by the Insurance Company
                       during the 5-year time period prior to the filing of this complaint;
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 11 of 76 PageID 23




               (c)     own an assignment of benefits from said insured patient for insurance
                       benefits associated with the medical bill; and

               (d)     received an "Explanation of Reimbursement" form from the Insurance
                       Company which purported to extend the Fee Schedule Method reductions
                       to the portion of the medical bill that applies to the insured patient's 20%
                       coinsurance or co-payment;

excluded from the foregoing definition are any coinsurance or co-payment claims otherwise

described above which: (a) have already been fully paid by the insured or the Insurance

Company, or were otherwise satisfied through litigation or settlement or release; (b) were denied

or reduced for any reason other than the Insurance Company's purported application of the Fee

Schedule Method to the portion of the medical bill that applies to the insured patient's 20%

coinsurance or co-payment; and/or (c) are the subject of pending litigation against the insured

patient or the Insurance Company as of the date of any class certification order or other deadline

established by the Court (hereinafter the "Class").

       34.     The Health Care Provider reserves the right to amend the Class definition as

discovery proceeds and to conform to the evidence.

       35.     While the exact number of class members is unknown at this time, the Health

Care Provider submits that the numbers of class members are so numerous that separate joinder

of each member is impractical. For example, according to data published by the Florida

Department of Highway Safety and Motor Vehicles, there are well over 400,000 traffic accidents

per year in the State of Florida, and a significant percentage of those traffic accidents result in

injuries. See, https:41hsmv.gov/pecrashreports/crashjacts _2017.pdf. Accordingly, the Health

Care Provider has a good faith reason to believe that, during the five-year time period described

by the Class definition herein, there are more than enough similarly situated health care providers

who are potential class members to satisfy the numerosity requirements of Rule 1.220.

                                                10
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 12 of 76 PageID 24




       36.       This action poses questions of law and fact that are common to and affect the

rights of all members of the Class. Such questions of law and fact include but are not limited to

the following:

                 (a)   With respect to medical bills for health care services rendered by the Class

       member to patients with PIP coverage under the Insurance Policy, did the Insurance

       Company issue an "Explanation of Reimbursement" form which purported to extend the

       Fee Schedule Method reductions to the portion of the bill that applies to the Insured

       Patient's 200.0 coinsurance or co-payment?

                 (b)   Is a PIP insurer lawfully authorized to extend the Fee Schedule Method

       reductions to the portion of a medical bill that applies to the insured patient's 200 o

       coinsurance or co-payment?

                 (c)   Does the Insurance Policy unlawfully purport to extend the Fee Schedule

       Method reductions to the portion of a medical bill that is covered by the insured patient's

       200 o coinsurance or co-payment?

                 (d)   Pursuant to terms of the Insurance Policy, did the Insurance Company

       agree to assume responsibility or indemnify its insured for disputed reductions applied by

       the Insurance Company?

                 (e)   Are the Health Care Provider and/or the Class members entitled to

      declaratory relief to determine the parties' respective rights and obligations concerning

       Section 627.736(5)(a)1 and 4, and/or the provisions of the Insurance Policy?

                 (e)   Are the Health Care Provider and/or the Class members entitled to

      injunctive relief to require the Insurance Company to cease and desist from continuing to




                                               11
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 13 of 76 PageID 25




        extend the Fee Schedule Method reductions to the portion of a medical bill that applies to

        the insured patient's 200 o coinsurance or co-payment?

                (0        Are the Health Care Provider and/or the Class members entitled to recover

        damages associated with the Insurance Company's business practice of purporting to

        extend the Fee Schedule Method reductions to the portion of a medical bill that applies to

        the insured patient's 200 o coinsurance or co-payment?

        37.     Based on the facts and circumstances set forth herein, the Health Care Provider's

claims are typical of the claims of the members of the Class.

        38.     Further, other individual plaintiffs may elect to join this action upon such grounds

as the Court may set forth and these individuals will likewise have issues that are common to

those of all other class members.

        39.     The Health Care Provider has retained the undersigned attorneys who are well-

qualified and experienced in handling class action litigation and will adequately protect the

interests of the Class.

        40.     With respect to Counts I and II below, the Health Care Provider brings this class

action pursuant to Florida Rule of Civil Procedure 1.220(b)(2) on the grounds that the Insurance

Company's actions or omissions as alleged herein, are generally applicable to all Class members

thereby making declaratory and/or injunctive relief concerning the Class as a whole appropriate.

       41.      With respect to Count III below, the Health Care Provider brings this class action

pursuant to Florida Rule of Civil Procedure 1.220(b)(3) on the grounds that the questions of law

or fact common to the Health Care Provider's claim and the claim of each Class member

predominate over any question of law or fact affecting only individual Class members, and class




                                                 12
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 14 of 76 PageID 26




representation is superior to other available methods for the fair and efficient adjudication of the

controversy.

       42.      Alternatively, pursuant to Florida Rule of Civil Procedure 1.220(d)(4), to the

extent appropriate, any claim asserted herein may be brought or maintained on behalf of the

Class concerning particular issues.

                                      Count I —Declaratory Relief

       43.      This is a class action for declaratory relief pursuant to Chapter 86, Florida

Statutes, brought by the Health Care Provider and the Class against the Insurance Company.

Alternatively, in the event that class certification is unavailable, this count is brought by the

Health Care Provider against the Insurance Company.

       44.      The Health Care Provider realleges and incorporates by reference paragraphs 1-40

and 42 above.

       45.      This is not an action for PIP benefits under Section 627.736, and therefore, the

pre-suit demand letter requirement of Section 627.736(10), Florida Statutes does not apply.

       46.      The Health Care Provider takes the position that the Fee Schedule Method can

only be applied to the 80°'O portion of the medical bill covered by the Reasonable Medical

Expenses Mandate, and that a PIP insurer is not lawfully authorized to extend the Fee Schedule

Method reductions to the portion of a medical bill that applies to the insured patient's 20%

coinsurance or co-payment. The Insurance Company disagrees and routinely purports to extend

the Fee Schedule Method reductions to the portion of a medical bill that applies to the insured

patient's 20% coinsurance or co-payment.

       47.      The Health Care Provider contends that the Insurance Policy unlawfully purports

to extend the Fee Schedule Method reductions to the portion of a medical bill that is covered by

                                                13
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 15 of 76 PageID 27




the insured patient's 20% coinsurance or co-payment. The Insurance Company disagrees and

contends that it is lawful to extend the Fee Schedule Method reductions to the portion of a

medical bill that applies to the insured patient's 20% coinsurance or co-payment.

       48.     The Health Care Provider contends that pursuant to terms of the Insurance Policy

the Insurance Company agreed to assume responsibility for or indemnify its insured for disputed

reductions applied by the Insurance Company. The Insurance Company disagrees and does not

compensate health care providers for the Fee Schedule Method reductions it purports to extend to

the portion of a medical bill that applies to the insured patient's 20% coinsurance or co-payment.

       49.     The Health Care Provider is in doubt concerning its rights, and a bona fide present

controversy exists between the Health Care Provider, the Class members, and the Insurance

Company concerning the proper interpretation of Section 627.736(5)(a)5(a)1 and 4, and other

applicable law, and the express terms of the Insurance Policy, and the parties' respective rights

and obligations thereunder, with respect to issues which include but are not limited to the

following:

              (a)     With respect to medical bills for health care services rendered by the Class

       member to patients with PIP coverage under the Insurance Policy, did the Insurance

       Company issue an "Explanation of Reimbursement" form which purported to extend the

       Fee Schedule Method reductions to the portion of the bill that applies to the Insured

       Patient's 20% coinsurance or co-payment?

              (b)     Is a PIP insurer is lawfully authorized to extend the Fee Schedule Method

       reductions to the portion of a medical bill that applies to the insured patient's 20%

       coinsurance or co-payment?




                                               14
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 16 of 76 PageID 28




               (c)     Does the Insurance Policy unlawfully purport to extend the Fee Schedule

        Method reductions to the portion of a medical bill that is covered by the insured patient's

        20% coinsurance or co-payment?

               (d)     Pursuant to terms of the Insurance Policy, did the Insurance Company

        agree to assume responsibility for or indemnify its insured for disputed reductions applied

       by the Insurance Company?

        50.    The rights, status, or other equitable or legal relations of the parties are affected by

Section 627.736(5)(a)1 and 4, and other applicable law, and the express terms of the Insurance

Policy. Accordingly, pursuant to Chapter 86, the Health Care Provider and the Class members

may obtain a declaration of rights, status, or other equitable or legal relations thereunder.

       51.     Section 86.011, Florida Statutes states that this Court has "jurisdiction ... to

declare rights, status, and other equitable or legal relations whether or not further relief is or

could be claimed." Section 86.111, Florida Statutes states, "The existence of another adequate

remedy does not preclude a judgment for declaratory relief" Thus, regardless of whether

damages are available to the Health Care Provider or the Class under Count III, this Court still

has jurisdiction to determine the parties' respective rights, status, and other equitable or legal

relations under the Florida PIP statute and/or the subject PIP insurance policy.

       52.     Section 86.011(2), Florida Statutes states that "The court may render declaratory

judgments on the existence, or nonexistence ... Of any fact upon which the existence or

nonexistence of such immunity, power, privilege, or right does or may depend, whether such

immunity, power, privilege, or right now exists or will arise in the future." Thus, the Court still

has jurisdiction to determine whether the Insurance Company's conduct has been unlawful, in

order to prevent the same unlawful conduct in the future.

                                                 15
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 17 of 76 PageID 29




        53.     Section 86.021, Florida Statutes states, "Any person claiming to be interested or

who may be in doubt about his or her rights under a ... contract, ... or whose rights, status, or

other equitable or legal relations are affected by a statute ... may have determined any question

of construction or validity arising under such statute, ... contract, ... or any part thereof, and

obtain a declaration of rights, status, or other equitable or legal relations thereunder." Thus, the

Court has jurisdiction to determine the rights of "any person" (such as the Health Care Provider)

who is in doubt about its rights under the PIP statute and/or the Insurance Policy. Because the

Health Care Provider and the Class members routinely provide health care services to the

Insurance Company's PIP insureds, the issues raised in this declaratory relief claim affect the

Health Care Provider and the Class members on an ongoing and continuing basis.

        54.     Section 86.031, Florida Statutes states, "A contract may be construed either before

or after there has been a breach of it." Under this statute, the Court has jurisdiction to determine

whether the Insurance Company has violated the PIP statute by extending the Fee Schedule

Method reductions to the portion of a medical bill that applies to the insured patient's 20%

coinsurance or co-payment, and/or whether this conduct will violate the PIP Statute in the future.

        55.     Section 86.051, Florida Statutes states, "Any declaratory judgment rendered

pursuant to this chapter may be rendered by way of anticipation with respect to any act not yet

done or any event which has not yet happened, and in such case the judgment shall have the same

binding effect with respect to that future act or event, and the rights or liability to arise therefrom,

as if that act or event had already been done or had already happened before the judgment was

rendered." This statute confirms that the Court has jurisdiction to determine the legality of the

Insurance Company's past conduct, in order to gauge its anticipated future conduct and to prevent

unlawful conduct in the future.

                                                  16
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 18 of 76 PageID 30




       56.      Section 86.071, Florida Statutes states, in pertinent part, that when a declaratory

action "concerns the determination of an issue of fact, the issue may be tried as issues of fact are

tried in other civil actions in the court in which the proceeding is pending. To settle questions of

fact necessary to be determined before judgment can be rendered, the court may direct their

submission to a jury." Thus, the existence of disputed fact issues does not prevent the Court

from providing declaratory relief under Chapter 86.

       57.      The Health Care Provider has retained the undersigned counsel to prosecute this

action and is entitled to recover its reasonable attorneys' fees and costs pursuant to Section

627.428, Florida Statutes.

                                   Count H —Injunctive Relief

       58.      This is a common law action for injunctive relief brought by the Health Care

Provider and the Class against the Insurance Company. Alternatively, in the event that class

certification is unavailable, this count is brought by the Health Care Provider against the

Insurance Company.

       59.      The Health Care Provider realleges and incorporates by reference paragraphs 1-40

and 42 above.

       60.      This is not an action for PIP benefits under Section 627.736, and therefore, the

pre-suit demand letter requirement of Section 627.736(10), Florida Statutes does not apply.

       61.      The Health Care Provider and the Class members will suffer irreparable injury if

the Insurance Company is permitted in the future to continue unlawfully extending the Fee

Schedule Method reductions to the portion of a medical bill that applies to the insured patient's

200 o coinsurance or co-payment, and/or to continue refusing to deny coverage for disputed




                                                17
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 19 of 76 PageID 31




reductions applied by the Insurance Company. Examples of such irreparable injury include but

are not limited to the following:

               (a)        Under Section 627.736(5)(a)4, "If an insurer limits payment as authorized

       by [Section 627.736(5)(a)1], the person providing such services, supplies, or care may not

       bill or attempt to collect from the insured any amount in excess of such limits, except for

       amounts that are not covered by the insured's personal injury protection coverage due to

       the coinsurance amount or maximum policy limits." This prohibition applies only to the

       800/0 portion of a medical bill that the Insurance Company is responsible for covering and

       does not apply to the insured patient's 200.o coinsurance or co-payment portion of the

       medical bill. Thus, the Insurance Company is placing Class members in the untenable

       position of being unable to recover full payment from the insured patient and is exacting

       an involuntary discount from Class members.

               (b)     Absent injunctive relief requiring the Insurance Company to cease and

       desist from such wrongful conduct in the future, the Health Care provider and the Class

       members are left in the untenable position of having to address the Insurance Company's

       continuing and ongoing wrongs with a multiplicity of lawsuits, in the various different

       county courts across the State of Florida, with the risk of suffering inconsistent and

       varying results.

               (c)    The Insurance Company's continuing and ongoing unlawful conduct places

       its own PIP insureds at risk that Class members will refuse to treat them without

       receiving full payment in advance of receiving medical services needed to properly treat

       and/or diagnose their health condition, and this will lead to incalculable or

       unascertainable losses to third parties.

                                                  18
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 20 of 76 PageID 32




          62.   The Health Care Provider and the Class members have a clear legal right to seek

an injunction requiring that the Insurance Company cease and desist in the future from

unlawfully extending the Fee Schedule Method reductions to the portion of a medical bill that

applies to the insured patient's 200 o coinsurance or co-payment, or alternatively, to cease and

desist from denying coverage for disputed reductions applied by the Insurance Company.

          63.   The Health Care Provider and the Class members have no other adequate remedy

at law.

          64.   The injunctive relief requested by the Health Care Provider and the Class

members would not be contrary to the interest of the public generally.

          65.   The Health Care Provider has retained the undersigned counsel to prosecute this

action and is entitled to the recovery of its reasonable attorneys' fees and costs pursuant to

Section 627.428, Florida Statutes.

                                Count III — Breach of Contract

          66.   This is a common law action for breach of contract brought by the Health Care

Provider and the Class against the Insurance Company. Alternatively, in the event that class

certification is unavailable, this count is brought by the Health Care Provider against the

Insurance Company.

          67.   The Health Care Provider realleges and incorporates by reference paragraphs 1-39

and 41-42 above.

          68.   This is not an action for PIP benefits under Section 627.736, and therefore, the

pre-suit demand letter requirement of Section 627.736(10), Florida Statutes does not apply.




                                               19
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 21 of 76 PageID 33




        69.    The Insurance Company unlawfully extended the Fee Schedule Method reductions

to the portion of a medical bill that applies to the insured patient's 200.10 coinsurance or co-

payment.

        70.    As a direct and proximate result of the Insurance Company's unlawful reductions,

the Health Care Provider and the Class members have incurred damages.

        71.    Pursuant to the Class definition set forth herein, none of Class members' bills

were denied or reduced for any reason other than the Insurance Company's application of the Fee

Schedule Method reductions to the portion of a medical bill that applies to the insured patient's

200,0 coinsurance or co-payment.

       72.     The Health Care Provider has retained the undersigned counsel to prosecute this

action and is entitled to the recovery of its reasonable attorneys' fees and costs pursuant to

Sections 627.428, Florida Statutes.

                                      PRAYER FOR RELIEF

       WHEREFORE, the Health Care Provider respectfully requests this Honorable Court to

award the following relief against the Insurance Company:

       a.      Issue an order certifying that Counts I, II and/or III, and/or particular issues raised

therein are properly maintainable as a class action under Rule 1.220(b)(2), (b)(3), andior (d)(4).

       b.      Issue an order appointing the Health Care Provider as the Class Representative.

       c.      Issue an order appointing the undersigned law firms as class counsel.

       d.      Issue an order granting a declaratory judgment under Count I declaring the parties'

respective rights and obligations under Section 627.736(5)(a)1 and 4, any other applicable law,

and the Insurance Policy.




                                                 20
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 22 of 76 PageID 34




        e.      Issue an order granting a temporary and/or permanent injunction under Count II

requiring the Insurance Company to cease and desist in the future from continuing to unlawfully

extend the Fee Schedule Method reductions to the portion of a medical bill that applies to the

insured patient's 20% coinsurance or co-payment, or alternatively, to cease and desist from

denying coverage for disputed reductions applied by the Insurance Company.

       f.      Issue a judgment for damages against the Insurance Company and in favor of the

Health Care Provider and, or the Class under Count III, together with interest.

       g.      Issue an order requiring the Insurance Company to pay the Health Care Provider's

reasonable attorneys' fees and costs pursuant to Sections 627.428.

       h.      Grant such other relief as this Honorable Court deems appropriate.

                                  DEMAND FOR JURY TRIAL

       The Health Care Provider, on all on behalf of itself and all others similarly situated who

may join this action, hereby demands a trial by jury on all the issues so triable.

       DATED this 12th day of April, 2019.

                     [Attorney's signature appears on the following page.]




                                                 21
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 23 of 76 PageID 35




                                   Respectfully submitted,




                                   J. Daniel Clark, FBN 0106471
                                   CLARK & MARTINO, P.A.
                                   3407 W. Kennedy Boulevard
                                   Tampa, FL 33609
                                   Telephone: (813) 879-0700
                                   Primary email: dclark@clarkmartino.com
                                   Secondary email: rsmith@clarlcmartino.com
                                          and
                                   David M. Caldevilla, FBN 654248
                                   Primary Email: dcaldevilla@dgfirm.com
                                   Secondary Email: serviceclerk@dgfirm.com
                                   de la PARTE & GILBERT, P.A.
                                   Post Office Box 2350
                                   Tampa, FL 33601-2350
                                   Telephone: (813) 229-2775

                                   COUNSEL FOR PLAINTIFF




                                     22
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 24 of 76 PageID 36




                     EXHIBIT A
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 25 of 76 PageID 37




                                  INSURANCE FROM   PROORDINE




                                         *9610A FL 1005*
      Forrn 9610A FL (10/05)
      Version 2.0
                                                     II        1   II   II
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 26 of 76 PageID 38
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 27 of 76 PageID 39


                                 CONTENTS

   INSURING AGREEMENT                                                  1

   GENERAL DEFINITIONS                                                 1

   PART I - LIABILITY TO OTHERS
      Insuring Agreement - Bodily Injury                               2
      Insuring Agreement - Property Damage                             2
      Additional Definition                                            3
      Additional Payments                                              3
      Exclusions                                                       4
      Limits of Liability                                              5
      Financial Responsibility Laws                                    6
      Other Insurance                                                  6
      Out-of-State Coverage                                            7

   PART II(A) - PERSONAL INJURY PROTECTION COVERAGE
      Insuring Agreement                                               7
      Additional Definitions                                           7
      Exclusions                                                       8
      Extended Personal Injury Protection Coverage                     9
      Limit of Liability                                               9
      Other Insurance                                                 10
      Conditions                                                      10

   PART 11(B) - MEDICAL PAYMENTS COVERAGE
      Insuring Agreement                                              11
      Additional Definitions                                          12
      Exclusions                                                      12
      Limits of Liability                                             13
      Unreasonable or Unnecessary Medical Expenses                    14
      Other Insurance                                                 14

   PART III - UNINSURED MOTORIST COVERAGE
      Insuring Agreement                                              14
      Additional Definitions                                          15
      Exclusions                                                      16
      Limits of Liability                                             16
      Other Insurance                                                 18
      Trust Agreement                                                 19
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 28 of 76 PageID 40


   PART IV - DAMAGE TO A VEHICLE
      Insuring Agreement - Collision Coverage                              19
      Insuring Agreement - Comprehensive Coverage                          19
      Insuring Agreement - Full Comprehensive Window Glass Coverage        20
      Insuring Agreement - Additional Custom Parts or Equipment Coverage   20
      Insuring Agreement - Rental Reimbursement Coverage                   20
      Insuring Agreement - Loan/Lease Payoff Coverage                      21
      Additional Definitions                                               22
      Exclusions                                                           22
      Limits of Liability                                                  23
     Payment of Loss                                                       25
     No Benefit to Bailee                                                  25
     Loss Payable Clause                                                   25
     Other Sources of Recovery                                             26
      Appraisal                                                            26

   PART V - ROADSIDE ASSISTANCE COVERAGE
      Insuring Agreement                                                   27
      Additional Definitions                                               27
      Exclusions                                                           27
      Unauthorized Service Provider                                        28
      Other Insurance                                                      28

   PART VI - DUTIES IN CASE OF AN ACCIDENT OR LOSS                         28

   PART VII- GENERAL PROVISIONS
      Policy Period and Territory                                          29
      Changes                                                              29
      Duty to Report Changes                                               30
      Settlement of Claims                                                 30
      Terms of Policy Conformed to Statutes                                30
      Transfer                                                             30
      Fraud or Misrepresentation                                           31
      Payment of Premium and Fees                                          31
      Cancellation                                                         32
      Cancellation Refund                                                  33
      Rate Increases                                                       33
      Noncancelable Policy.                                                33
      Nonrenewal                                                           34
      Automatic Termination                                                34
      Legal Action Against Us                                              34
      Our Rights to Recover Payment                                        34
      Joint and Individual Interests                                       35
      Bankruptcy                                                           3G
     IVIediation                                                           36


                                       II
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 29 of 76 PageID 41


                                 FLORIDA AUTO POLICY

                                 INSURING AGREEMENT

   In return for your payment of the premium, we agree to insure you subject to all
   the terms, conditions, and limitations of this policy. We will insure you for the cov-
   erages and the limits of liability shown on this policy's declarations page. Your
   policy consists of the policy contractiyour insurance application, the declarations
   page, and all endorsements to this policy.

                                 GENERAL DEFINITIONS

   The following definitions apply throughout the policy. Defined terms are printed in bold-
   face type and have the same meaning whether in the singular, plural, or any other form.
   1. "Additional auto" means an auto you become the actual or beneficial owner
        of during the policy period that does not permanently replace an auto shown
        on the declarations page if:
        a, we insure all other autos you own;
        b. the additional auto is not covered by any other insurance policy;
        c. you notify us within 30 days of becoming the owner of the additional auto;
             and
         d. you pay any additional premium due.
        An additional auto will have the broadest coverage we provide for any auto
        shown on the declarations page. If you ask us to insure an additional
        auto more than 30 days after you become the actual or beneficial owner,
        any coverage we provide will begin at the time you request coverage.
   2. "Auto" means a land motor vehicle:
        a. of the private passenger, pickup body, or cargo van type;
        b. designed for operation principally upon public roads;
        c. with at least four wheels; and
       d. with a gross vehicle weight rating of 12,000 pounds or less, according to
            the manufacturer's specifications.
       However, "auto" does not include step-vans, parcel delivery vans, or cargo cut-
       away vans or other vans with cabs separate from the cargo area.
   3. "Auto business" means the business of selling, leasing, repairing, parking,
       storing, servicing, delivering, or testing vehicles.
   4. "Bodily injury" means bodily harm, sickness, or disease, including death that
       results from bodily harm, sickness, or disease.
   5. "Covered auto" means:
       a. any auto or trailer shown on the declarations page for the coverages
            applicable to that auto or trailer;
       b. any additional auto;
       c. any replacement auto; or
       d. a trailer owned by you.
   6. "Declarations page" means the document showing your coverages, limits cif
       liability, covered autos, premium, and other policy-related information. The
                                              1
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 30 of 76 PageID 42


        declarations page may also be referred to as the Auto Insurance Coverage
        Summary.
   7. "Occupying" means in, on, entering, or exiting.
   8. "Property damage" means physical damage to, destruction of, or loss of use
        of, tangible property.
   9. "Relative" means a person residing in the same household as you, and
        related to you by blood, marriage, or adoption, and includes a ward, step-
        child, or foster child. Your unmarried dependent children temporarily away
        from home will qualify as a relative if they intend to continue to reside in
       your household.
   10. "Replacement auto" means an auto that permanently replaces an auto
       shown on the declarations page. A replacement auto will have the same
       coverage as the auto it replaces if the replacement auto is not covered by
       any other insurance policy. However, if the auto being replaced had coverage
       under Part IV - Damage To A Vehicle, such coverage will apply to the replace-
       ment auto only during the first 30 days after you become the actual or ben-
       eficial owner unless you notify us within that 30-day period that you want us
       to extend coverage beyond the initial 30 days. If the auto being replaced did
       not have coverage under Part IV - Damage To A Vehicle, such coverage may
       be added, but the replacement auto will have no coverage under Part IV until
       you notify us of the replacement auto and ask us to add the coverage.
   11. "Trailer" means a non-motorized trailer, including a farm wagon or farm
       implement, designed to be towed on public roads by an auto and not being
       used:
       a. for commercial purposes;
       b. as an office, store, or for display purposes; or
       c. as a passenger conveyance.
   12. "We", "us", and "our" mean the underwriting company providing the insurance,
       as shown on the declarations page.
   13. "You" and "your" mean:
       a. a person shown as a named insured on the declarations page; and
       b. the spouse of a named insured if residing in the same household at the
             time of the loss.

                          PART I - LIABILITY TO OTHERS

   INSURING AGREEMENT - BODILY INJURY

   If you pay the premium for this coverage, we will pay damages for bodily Injury for
   which an insured person becomes legally responsible because of an accident.

   INSURING AGREEMENT - PROPERTY DAMAGE

   If you pay the premium for this coverage, we will pay damages for property damage
   for which an insured person becomes legally responsible because of an accident.


                                           2
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 31 of 76 PageID 43


    Damages for bodily injury and property damage include prejudgment interest
    awarded against an insured person, where owed by law.

   If you pay the premium for Bodily Injury Liability and Property Damage Liability, we
   will settle or defend, at our option, any claim for bodily injury or property dam-
   age covered by this Part I. Our duty to settle or defend ends after we have paid the
   applicable limit of liability for the accident that is the basis of the lawsuit.

   If you pay the premium for Property Damage Liability only, we will settle or defend,
   at our option, any claim for property damage covered by this Part I. Our duty to
   settle or defend ends after we have paid the applicable limit of liability for the ac-
   cident that is the basis of the lawsuit.

   Satisfaction by an insured person of a judgment for bodily injury or property
   damage shall not be a condition precedent to the right or duty of us to make pay-
   ment for such bodily injury or property damage.

   ADDITIONAL DEFINITION

   When used in this Part I:
   "Insured person" means:
   a. you or a relative with respect to an accident arising out of the ownership,
       maintenance, or use of an auto or trailer;
   b. any person with respect to an accident arising out of that person's use of a
       covered auto with the permission of you or a relative;
   c. any person or organization with respect only to vicarious liability for the acts
       or omissions of a person described in a or b above; and
   d. any Additional Interest shown on the declarations page with respect only to
       its liability for the acts or omissions of a person described in a or b above.

   ADDITIONAL PAYMENTS

   In addition to our limit of liability, we will pay for an insured person:
   1. all expenses we incur in the settlement of any claim or in the defense of an
       insured person in any lawsuit. This does not include attorney fees awarded
       or assessed against an insured person;
   2. interest accruing after entry of judgment, until we have paid, offered to pay, or
       deposited in court, that portion of the judgment which does not exceed our limit
       of liability. This does not apply if we have not been given notice of suit or the op-
       portunity to defend an insured person;
   3. the premium on any appeal bond or attachment bond required in any lawsuit
       we defend. We have no duty to purchase a bond in an amount exceeding our
       limit of liability, and we have no duty to apply for or furnish these bonds;
   4. up to $250 for a bail bond required because of an accident resulting in bodi-
       ly injury or property damage covered under this Part I. We have no duty to
       apply for or furnish this bond; and
                                              3
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 32 of 76 PageID 44


   5. reasonable expenses, including loss of earnings up to $200 per day, incurred
        at our request.

   EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
   EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
   PART I.

    Coverage under this Part I, including our duty to defend, will not apply to any
    insured person for:
   1. bodily injury or property damage arising out of the ownership, maintenance,
        or use of any vehicle or trailer while being used to carry persons or property
        for compensation or a fee, including, but not limited to, pickup or delivery of
        magazines, newspapers, food, or any other products. This exclusion does not
        apply to shared-expense car pools;
   2. any liability assumed under any contract or agreement by you or a relative;
   3. bodily injury to an employee of that insured person arising out of or within
        the course of employment. This exclusion does not apply to domestic em-
       ployees if benefits are neither paid nor required to be provided under work-
       ers' compensation, disability benefits, or similar laws;
   4. bodily injury or property damage arising out of an accident involving any ve-
       hicle while being maintained or used by a person while employed or engaged
       in any auto business. This exclusion does not apply to you, a relative, or an
       agent or employee of you or a relative, when using a covered auto;
   5. bodily injury or property damage resulting from, or sustained during prac-
       tice or preparation for:
       a. any pre-arranged or organized racing, stunting, speed, or demolition con-
             test or activity; or
       b. any driving activity conducted on a permanent or temporary racetrack or
            racecourse;
   6. bodily injury or property damage due to a nuclear reaction or radiation;
   7. bodily injury or property damage for which insurance:
       a. Is afforded under a nuclear energy liability insurance contract; or
       b. would be afforded under a nuclear energy liability insurance contract but
            for its termination upon exhaustion of its limit of liability;
   8. any obligation for which the United States Government is liable under the Fed-
       eral Tort Claims Act. This exclusion will apply only to the damages that are in
       excess of the minimum limits of liability coverage required by the financial re-
       sponsibility law of the state of Florida;
   9. bodily Injury or property damage caused by an intentional act of any insured
       person, or at the direction of any insured person, with the intent to cause injury
       or damage;
   10. property damage to any property owned by, rented to, being transported by,
       used by, or in the charge of that insured person. This exclusion does not ap-
       ply to a rented residence or a rented garage;
   11. bodily injury to you or a relative;


                                             4
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 33 of 76 PageID 45


   12. bodily injury or property damage arising out of the ownership, maintenance, or
        use of any vehicle owned by you or furnished or available for your regular use,
        other than a covered auto for which this coverage has been purchased;
   13. bodily Injury or property damage arising out of the ownership, maintenance,
       or use of any vehicle owned by a relative or furnished or available for the
        regular use of a relative, other than a covered auto for which this coverage
       has been purchased. This exclusion does not apply to your maintenance or
       use of such vehicle;
   14. bodily injury or property damage arising out of your or a relative's use of a
       vehicle, other than a covered auto, without the permission of the owner of the
       vehicle or the person in lawful possession of the vehicle;
   15. bbdily injury or property damage arising out of the use of a covered auto while
       leased or rented to others or given in exchange for any compensation. This exclu-
       sion does not apply to the operation of a covered auto by you or a relative;
   16. punitive or exemplary damages; or
   17. bodily injury or property damage caused by, or reasonably expected to re-
       sult from, a criminal act or omission of any Insured person. This exclusion
       applies regardless of whether that insured person is actually charged with,
       or convicted of, a crime. This exclusion will apply only to the damages that are
       in excess of the minimum limits of liability coverage required by the financial
       responsibility law of the state of Florida and does not apply to moving traffic
       violations.

   LIMITS OF LIABILITY

   The limit of liability shown on the declarations page for liability coverage is the most
   we will pay regardless of the number of:
   1. claims made;
   2. covered autos;
   3. insured persons;
   4. lawsuits brought;
   5. vehicles involved in the accident; or
   6. premiums paid.

   If your declarations page shows a split limit:
   1. the amount shown for "each person" is the most we will pay for all damages due
        to bodily injury to one person resulting from any one accident;
   2. subject to the "each person" limit, the amount shown for "each accident" is the
        most we will pay for all damages due to bodily injury sustained by two or more
        persons in any one accident; and
   3. the amount shown for "property damage" is the most we will pay for the total of
        all property damage resulting from any one accident.

   The "each person" limit of liability applies to the total of all claims made for bodi-
   ly injury to a person and all claims of others derived from such bodily injury,
   including, but not limited to, emotional injury or mental anguish resulting from the
                                              5
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 34 of 76 PageID 46


   bodily injury of another or from witnessing the bodily injury to another, loss of
   society, loss of companionship, loss of services, loss of consortium, and wrong-
   ful death, if recoverable under the applicable law.

   If the declarations page shows that "combined single limit" or "CSL" applies, the
   amount shown is the most we will pay for the total of all damages resulting from
   any one accident. However, without changing this limit of liability, we will comply
   with any law that requires us to provide any separate limits.

   No one is entitled to duplicate payments for the same elements of damages.

   Any payment to a person under this Part I for bodily injury will be reduced by:
   1. any payment made to that person for bodily injury under Part III - Uninsured
      Motorist Coverage; and
   2. any amounts that are paid or payable to that person as personal injury protec-
      tion benefits.

   If multiple auto policies issued by us are in effect for you, we will pay no more than
   the highest limit of liability for this coverage available under any one policy.

   An auto and attached trailer are considered one auto. Therefore, the limits of liability
   will not be increased for an accident involving an auto that has an attached trailer.

   FINANCIAL RESPONSIBILITY LAWS

   When we certify this policy as proof of financial responsibility, this policy will com-
   ply with the law to the extent required. The insured person must reimburse us if
   we make a payment that we would not have made if this policy was not certified
   as proof of financial responsibility.

   OTHER INSURANCE

   If there is any other applicable liability insurance or bond, we will pay only our
   share of the damages. Our share is the proportion that our limit of liability bears
   to the total of all applicable limits. Any insurance we provide for a vehicle or
   trailer, other than a covered auto, will be excess over any other collectible insur-
   ance, self-insurance, or bond.

   However, when you or a relative rent or lease an auto, the liability coverage
   provided by the lessor's policy shall be primary unless the rental or lease agree-
   ment includes a provision in the form specified in Florida Statute §627.7263, as
   amended, stating that your or a relative's liability insurance and personal injury
   protection insurance shall be primary. If the rental or lease agreement includes
   such provision, our duty to pay damages under this Part I, and our duty to de-
   fend you or a relative under this Part I, shall be primary to any liability coverage
   provided by the lessor or owner for your or a relative's operation of that auto.
   We have no duty to defend the lessor or owner of that auto under this Part I.
                                             6
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 35 of 76 PageID 47


   OUT-OF-STATE COVERAGE

   If an accident to which this Part I applies occurs in any state, territory, or pos-
   session of the United States of America or any province or territory of Canada,
   other than the one in which a covered auto is principally garaged, and the state,
   province, territory, or possession has:
   1. a financial responsibility or similar law requiring limits of liability for bodily injury
        or property damage higher than the limits shown on the declarations page,
        this policy will provide the higher limit only for the coverage or coverages shown
       on the declarations page for which you have paid the premium; or
   2. a compulsory insurance or similar law requiring a non-resident to maintain insur-
       ance whenever the non-resident uses an auto in that state, province, territory,
       or possession, this policy will provide the greater of:
       a. the required minimum amounts and types of coverage; or
       b. the limits of liability under this policy.

            PART II(A) - PERSONAL INJURY PROTECTION COVERAGE

   INSURING AGREEMENT

   If you pay the premium for this coverage, we will pay benefits that an insured
   person is entitled to receive pursuant to the Florida Motor Vehicle No-Fault Law,
   as amended, because of bodily injury:
   1. caused by an accident;
   2. sustained by an insured person; and
   3. arising out of the ownership, maintenance or use of a motor vehicle.

   Personal Injury Protection Coverage benefits consist of:
   1 medical benefits;
   2. disability benefits; and
   3. death benefits.

   ADDITIONAL DEFINITIONS

   When used in this Part II(A):
   1. "Death benefits" means benefits of $5,000 payable per individual if an insured
      person dies because of injury covered under this Part 11(A).
   2. "Disability benefits" means 60% of any work loss per insured person
      from inability to work proximately caused by the injury sustained by the in-
      sured person. Disability benefits also include all expenses reasonably
      incurred in obtaining from others ordinary and necessary services in lieu of
      those services that, but for the bodily injury, the Insured person would
      have performed without income for the benefit of his or her household.
   3. "Insured person" means:
      a. you or any resident relative sustaining bodily injury while occupying a
          motor vehicle, or when struck by a motor vehicle while not occupying
          a self-propelled vehicle;
                                               7
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 36 of 76 PageID 48


         b. any person sustaining bodily injury while occupying a covered auto; or
         c. any person, if a resident of Florida, sustaining bodily injury when struck
              by a covered auto while not occupying a self-propelled vehicle.
         For purposes of this definition, "covered auto" includes an attached trailer
         or semi-trailer designed for use with such vehicle.
   4.    "Medical benefits" means 80% of all reasonable expenses incurred for medi-
         cally necessary medical, surgical, x-ray, dental and rehabilitative services, in-
         cluding prosthetic devices and medically necessary ambulance, hospital, and
         nursing services. Medical benefits also include medically necessary remedial
         treatment and services recognized and permitted under the laws of the State
         of Florida for an injured person who relies upon spiritual means through prayer
         alone for healing, in accordance with his or her religious beliefs.
   5.    "Medically necessary" refers to a medical service or supply that a prudent
        physician would provide for the purpose of preventing, diagnosing, or treat-
        ing an illness, injury, disease, or symptom in a manner that is:
        a. in accordance with generally accepted standards of medical practice;
        b. clinically appropriate in terms of type, frequency, extent, site, and duration;
              and
        c. not primarily for the convenience of the patient, physician, or other health
              care provider;
   6.   "Motor vehicle" means any self-propelled vehicle with four or more wheels
        which is of a type both designed and required to be licensed for use on the
        highways of the State of Florida and any trailer or semi-trailer designed for
        use with such vehicle. A motor vehicle does not include a mobile home or
        any motor vehicle which is used in mass transit, other than public school
        transportation, and designed to transport more than five passengers exclu-
        sive of the operator of the motor vehicle and which is owned by a municipal-
        ity, a transit authority, or a political subdivision of the state.
   7.   "Resident relative" means a relative of any degree by blood or by marriage who
        usually makes his or her home in the same family unit, whether or not temporarily
        living elsewhere.
   8.   "Work loss" means loss of gross income and loss of earning capacity.

   EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
   EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
   PART II(A).

   Coverage under this Part II(A) does not apply to bodily injury:
   1. sustained by you or a resident relative while occupying another motor
      vehicle owned by you and not insured under this policy;
   2. sustained by any person operating a covered auto without your express or
      implied consent;
   3. to any injured person, if such person's conduct contributed to his or her bodily
      injury under any of the following circumstances:
      a. causing bodily injury to himself or herself intentionally; or
      b. sustaining bodily injury while committing a felony;
                                             8
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 37 of 76 PageID 49


   4. sustained by any person, other than you, if such person is the owner of a mo-
      tor vehicle with respect to which security is required under the Florida Motor
      Vehicle No-Fault Law, as amended;
   5. sustained by any person, other than you or a resident relative, who is en-
      titled to personal injury protection benefits from the insurer or owner of a mo-
      tor vehicle which is not a covered auto under this policy;
   6. sustained   by any person while occupying a motor vehicle while located for
      use as a residence or premises; or
   7. with respect to work loss if such bodily injury is sustained by you or a resi-
      dent relative and a named insured has elected to exclude work loss under
      this Part II(A).

   EXTENDED PERSONAL INJURY PROTECTION COVERAGE

   If you have purchased Extended Personal Injury Protection Coverage, then, as
   applied to bodily injury sustained by you or a resident relative, the definitions
   of "disability benefits" and "medical benefits" under this Part II(A) are deleted
   and replaced by the following:

       "Disability benefits" means 80% of any work loss per insured person
       from inability to work proximately caused by the injury sustained by the in-
       sured person. Disability benefits also include all expenses reasonably
       incurred in obtaining from others ordinary and necessary services in lieu of
       those services that, but for the bodily injury, the insured person would
       have performed without income for the benefit of his or her household.

       "Medical benefits" means all reasonable expenses incurred for medically
       necessary medical, surgical, x-ray, dental and rehabilitative services, includ-
       ing prosthetic devices and medically necessary ambulance, hospital, and
       nursing services. Medical benefits also include medically necessary reme-
       dial treatment and services recognized and permitted under the laws of the
       State of Florida for an injured person who relies upon spiritual means through
       prayer alone for healing, in accordance with his or her religious beliefs.

   LIMIT OF LIABILITY

   The limit of liability shown on the declarations page for Personal Injury Protec-
   tion is the most we will pay for each insured person injured in any one accident,
   regardless of the number of:
   1. claims made;
   2. covered autos;
   3. insured persons;
   4. lawsuits brought;
   5. vehicles involved in the accident; or
   6. premiums paid.


                                           9
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 38 of 76 PageID 50


   Benefits received under any workers' compensation law shall be credited against
   the benefits provided under this Part II(A).

   Any deductible elected by a named insured under Personal Injury Protection Coverage,
   and each person to whom the deductible applies, is shown on the declarations page.
   Any deductible that applies to the named insured shall apply to all persons listed as a
   named insured on the declarations page and any spouse of a named insured. When a
   deductible applies, the deductible will be applied to 100% of the expenses and losses cov-
   ered under Personal Injury Protection Coverage. After the deductible is met, each insured
   person is eligible to receive up to $10,000 in total benefits under Personal Injury Protec-
   tion Coverage. However, the deductible shall not be applied to reduce death benefits.

   Personal Injury Protection Coverage is primary to the Medical Payments Cover-
   age under Part II(B).

   OTHER INSURANCE

   If there is other applicable personal injury protection coverage for the same in-
   jury to any one insured person, the most the insured person may recover is
   the maximum amount payable for personal injury protection benefits under the
   Florida Motor Vehicle No-Fault Law, as amended. If there is other applicable per-
   sonal injury protection coverage, and we make a payment under this Part II(A),
   we are entitled to recover from each of the other insurers an equitable pro rata
   share of the benefits paid and expenses incurred in processing the claim.

   If an insured person sustains bodily injury while occupying, or through being struck
   by, a motor vehicle which is rented or leased, the personal injury protection coverage
   provided by the lessor's policy shall be primary unless the rental or lease agreement in-
   cludes a provision in the form specified in Florida Statute §627.7263, as amended, stating
   that your liability insurance and personal injury protection insurance shall be primary.

   CONDITIONS

   Policy Period and Territory. The coverage under this Part II(A) applies only to
   accidents which occur during the policy period:
   1. in the State of Florida; and
   2. with respect to you or a resident relative, while occupying a covered auto
       outside the State of Florida but within the United States of America, its ter-
       ritories or possessions, or Canada; and
   3. with respect to you, while occupying a motor vehicle owned by a resident
       relative, and for which security is maintained under the Florida Motor Ve-
       hicle No-Fault Law, as amended, outside the State of Florida but within the
       United States of America, its territories or possessions, or Canada.

   Refusal to Submit to Medical Examination. If a person making. a claim under this
   Part II(A) unreasonably refuses to submit to a medical examination required by us,
   we shall not be liable for further payments under this Part 11(A).
                                              10
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 39 of 76 PageID 51


   Right of Reimbursement from Owner or Insurer of Commercial Motor Vehi-
   cle. If we make a payment under this Part 11(A) to any person sustaining bodily
   injury while occupying a commercial motor vehicle, as defined under the Flor-
   ida Motor Vehicle No-Fault Law, as amended, or when struck by a commercial
   motor vehicle while not occupying a self-propelled vehicle, we shall have a right
   of reimbursement, to the extent of our payment, against the owner of the com-
   mercial motor vehicle or the owner's insurer.

   Unreasonable or Unnecessary Medical Benefits. If an insured person incurs
   medical benefits that we deem to be unreasonable or unnecessary, we may re-
   fuse to pay for those medical benefits and contest them.

   We may reduce any payment to a medical provider under this Part II(A) by any
   amounts we deem to be unreasonable medical benefits. Any reductions taken
   will not affect the rights of an insured person for coverage under this Part II(A).
   Whenever a medical provider agrees to a reduction of medical benefits charged,
   any co-payment owed by an insured person will also be reduced.

   The insured person shall not be responsible for payment of any reductions
   applied by us. If a medical provider disputes an amount paid by us, we will be
   responsible for resolving such dispute. If a lawsuit is initiated against an insured
   person as a result of the reduction of a medical bill by us, we will provide the
   insured person with a legal defense by counsel of our choice, and pay any
   resulting judgment. The insured person must cooperate with us in the defense
   of any claim or lawsuit. If we ask an insured person to attend hearings or trials,
   we will pay up to $200 per day for loss of wages or salary. We will also pay other
   reasonable expenses incurred at our request.

                  PART II(B) - MEDICAL PAYMENTS COVERAGE

   INSURING AGREEMENT

   If you pay the premium for this coverage, we will pay the reasonable expenses
   incurred for necessary medical services received within three years from the
   date of a motor vehicle accident because of bodily injury:
   1. sustained by an insured person; and
   2. caused by that motor vehicle accident.

   We, or someone on our behalf, will determine:
   1. whether the expenses for medical services are reasonable; and
   2. whether the medical services are necessary.

   There is no coverage under this Part 11(B) for:
   1. mileage costs for use of a personal vehicle; or
   2. any interest charges.


                                           11
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 40 of 76 PageID 52


   ADDITIONAL DEFINITIONS

   When used in this Part II(B):
   1. "Insured person" means you or a relative:
      a. while occupying an auto; or
      b. when struck by a motor vehicle or a trailer while not occupying a self-
           propelled motorized vehicle.
   2. "Medical services" means medical, surgical, dental, x-ray, ambulance, hos-
      pital, professional nursing, and funeral services, and includes the cost of eye-
      glasses, hearing aids, pharmaceuticals, orthopedics and prosthetic devices.
   3. "Motor vehicle" means a land motor vehicle designed for use principally on
      public roads.

   EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
   EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
   PART II(B).

   Coverage under this Part II(B) will not apply to bodily injury:
   1. sustained by any person while occupying a covered auto while it is being
         used to carry persons or property for compensation or a fee, including, but
         not limited to, pickup or delivery of magazines, newspapers, food, or any
         other products. This exclusion does not apply to shared-expense car pools;
   2. arising out of an accident involving a vehicle while being maintained or used
         by a person while employed or engaged in any auto business. This exclu-
         sion does not apply to you, a relative, or an agent or employee of you or a
         relative, when using a covered auto;
   3. to any person resulting from, or sustained during practice or preparation for:
         a. any prearranged or organized racing, stunting, speed, or demolition con-
              test or activity; or
         b. any driving activity conducted on a permanent or temporary racetrack or
              racecourse;
   4. due to a nuclear reaction or radiation;
   5. for which insurance:
         a. is afforded under a nuclear energy liability insurance contract; or
         b. would be afforded under a nuclear energy liability insurance contract but
              for its termination upon exhaustion of its limit of liability;
   6. for which the United States Government is liable under the Federal Tort Claims
         Act;
   7. sustained by any person while occupying any vehicle or trailer while located
         for use as a residence or premises;
   8. if workers' compensation benefits are available for the bodily Injury;
   9. sustained by any person while occupying or when struck by any vehicle owned
        by you or furnished or available for your regular use, other than a covered
         auto for which this coverage has been purchased;
   10. sustained by any person while occupying or when struck by any vehicle owned
        by a relative or furnished or available for the regular use of a relative, other

                                            12
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 41 of 76 PageID 53


        than a covered auto for which this coverage has been purchased. This exclu-
        sion does not apply to you;
   11. to you or a relative while occupying any vehicle, other than a covered auto,
       without the permission of the owner of the vehicle or the person in lawful pos-
       session of the vehicle;
   12. to any person while occupying a covered auto while leased or rented to
       others or given in exchange for any compensation. This exclusion does not
       apply to the operation of a covered auto by you or a relative;
   13. caused directly or indirectly by:
       a. war (declared or undeclared) or civil war;
       b. warlike action by any military force of any government, sovereign or other
            authority using military personnel or agents. This includes any action tak-
            en to hinder or defend against an actual or expected attack; or
       c. insurrection, rebellion, revolution, usurped power, or any action taken by
            a governmental authority to hinder or defend against any of these acts;
   14. caused directly or indirectly by any accidental or intentional discharge, dis-
       persal, or release of radioactive or nuclear material; or
   15. caused by, or reasonably expected to result from, a criminal act or omission of
       an insured person. This exclusion applies regardless of whether the insured
       person is actually charged with, or convicted of, a crime. This exclusion does
       not apply to moving traffic violations.

   LIMITS OF LIABILITY

   The limit of liability shown on the declarations page for Medical Payments Cov-
   erage is the most we will pay for each insured person injured in any one ac-
   cident, regardless of the number of:
   1. claims made;
   2. covered autos;
   3. insured persons;
   4. lawsuits brought;
   5. vehicles involved in the accident; or
   6. premiums paid.

   No one will be entitled to duplicate payments under this policy for the same ele-
   ments of damages.

   Any amount payable to an insured person under this Part 11(B) will be reduced
   by any amount paid or payable for the same expense under Part I - Liability To
   Others or Part Ill - Uninsured Motorist Coverage.

   If multiple auto policies issued b' us are in effect for you, we will pay no more than
   the highest limit of liability for this coverage available under any one policy.

   Any amounts payable to an insured person under this Part 11(B) shall be excess
   over any personal injury protection coverage paid or payable or which would be
   available but for the application of a deductible.
                                            13
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 42 of 76 PageID 54


   Any amounts payable to an insured person under this Part 1I(B) shall be available
   to pay the remaining 20% of the medical benefits not covered under Part II(A) -
   Personal Injury Protection Coverage. However, coverage under this Part 11(B) shall
   not be available to pay any deductible for personal injury protection coverage.

   UNREASONABLE OR UNNECESSARY MEDICAL EXPENSES

   If an insured person incurs expenses for medical services that we deem to be
   unreasonable or unnecessary, we may refuse to pay for those expenses and con-
   test them.

   If the medical service provider sues the insured person because we refuse to
   pay expenses for medical services that we deem to be unreasonable or un-
   necessary, we will pay any resulting defense costs, and any resulting judgment
   against the insured person, subject to the limit of liability for this coverage. We
   will choose the counsel. We will also pay reasonable expenses, including loss of
   earnings up to $200 per day, incurred at our request.

   The insured person may not sue us for expenses for medical services we deem
   to be unreasonable or unnecessary unless the insured person paid the entire
   disputed amount to the medical service provider or the medical service provider
   has initiated collection activity against the insured person for the unreasonable
   or unnecessary expenses.

   OTHER INSURANCE

   If there is other applicable auto medical payments insurance, we will pay only our
   share of the loss. Our share is the proportion that our limit of liability bears to the
   total of all applicable limits. However, any insurance we provide for an insured
   person occupying a vehicle or trailer, other than a covered auto, will be excess
   over any other auto insurance providing payments for medical services.

                   PART III - UNINSURED MOTORIST COVERAGE

   INSURING AGREEMENT

   If you pay the premium for this coverage, we will pay for damages, other than punitive
   or exemplary damages, that an insured person is legally entitled to recover from the
   owner or operator of an uninsured motor vehicle because of bodily injury:
   1. sustained by an insured person;
   2. caused by an accident; and
   3. arising out of the ownership, maintenance, or use of an uninsured motor
        vehicle.

   We will pay under this Part III only after the limits of liability under all applicable
   bodily injury liability bonds and policies have been exhausted by payment of judg-
   ments or settlements.
                                             14
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 43 of 76 PageID 55


   We will not pay for damages consisting of pain, suffering, mental anguish, or incon-
   venience unless the injury or disease consists in whole or in part of:
   1. significant and permanent loss of an important bodily function;
   2. permanent injury within a reasonable degree of medical probability, other than
       scarring or disfigurement;
   3. significant and permanent scarring or disfigurement; or
   4. death;
   as described in section 626.737(2) of the Florida Motor Vehicle No-Fault Law, as
   amended.

   An insured person must notify us in writing by certified mail at least 30 days before
   entering into any settlement with the owner or operator of an uninsured motor ve-
   hicle, or that person's liability insurer. In order to preserve our right of subrogation',
   we may elect to pay any sum offered in settlement by, or on behalf of, the owner or
   operator of the uninsured motor vehicle. If we do this, you agree to assign to us all
   rights that you have against the owner or operator of the uninsured motor vehicle.

   Any judgment or settlement for damages against an owner or operator of an
   uninsured motor vehicle that arises out of a lawsuit brought without our written
   consent is not binding on us.

   ADDITIONAL DEFINITIONS

   When used in this Part III:
   1. "Insured person" means:
      a. you or a relative;
      b. any person while operating a covered auto with the permission of you
           or a relative;
      c. any person occupying, but not operating, a covered auto; and
      d. any person who is entitled to recover damages covered by this Part III be-
           cause of bodily injury sustained by a person described in a, b, or c above.
   2. "Uninsured motor vehicle" means a land motor vehicle or trailer of any type:
      a. to which no bodily injury liability bond or policy applies at the time of the
           accident;
      b. to which a bodily injury liability bond or policy applies at the time of the
           accident, but the bonding or insuring company:
           (i) denies coverage; or
           (ii) is or becomes insolvent;
      c. to which a bodily injury liability bond or policy applies at the time of the
           accident, but its limit of liability for bodily injury is less than the bodily
           injury damages an insured person is legally entitled to recover; or
      d. that is a hit-and-run vehicle whose owner or operator cannot be identified
           and which causes an accident, with or without physical contact, resulting
           in bodily injury to an insured person, provided that the insured person,
           or someone on his or her behalf, reports the accident to the police or civil
           authority within 24 hours or as soon as practicable after the accident.
                                              15
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 44 of 76 PageID 56


       An "uninsured motor vehicle" does not include any vehicle or equipment:
       a. owned by you or a relative or furnished or available for the regular use of you
           or a relative. However, this shall not apply to a covered auto when coverage
           is denied under Part I - Liability To Others of this policy because of the exclu-
           sion of bodily injury to you or a relative, if the bodily injury results from
           operation of the covered auto by a person other than you or a relative;
       b. operated on rails or crawler treads;
       c. designed mainly for use off public roads, while not on public roads;
       d. while located for use as a residence or premises; or
       e. that is a covered auto. However, this shall not apply when coverage is
          denied under Part I - Liability To Others of this policy because of the exclu-
          sion of bodily injury to you or a relative, if the bodily injury results from
          operation of the covered auto by a person other than you or a relative.

   EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
   EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
   PART III.

   Coverage under this Part III will not apply:
   1. to bodily injury sustained by any person while using or occupying:
        a. a covered auto while being used to carry persons or property for com-
             pensation or a fee, including, but not limited to, pickup or delivery of
             magazines, newspapers, food, or any other products. This exclusion
             does not apply to shared-expense car pools; or
        b. a motor vehicle that is owned by you or a relative. This exclusion does
             not apply:
             (i) to a covered auto that is insured under this Part III; or
             (ii) if you have elected stacked uninsured motorist coverage;
   2. to bodily injury sustained by you or a relative while using any vehicle, other
        than a covered auto, without the permission of the owner of the vehicle or the
        person in lawful possession of the vehicle;
   3. directly or indirectly to benefit any insurer or self-insurer under any of the fol-
        lowing or similar laws:
        a. workers' compensation law; or
        b. disability benefits law;
   4. to any punitive or exemplary damages; or
   5. to bodily injury sustained by any person if that person or the legal represen-
        tative of that person settles without our written consent.

   LIMITS OF LIABILITY

   1. If you have elected stacked uninsured motorist coverage, the following limits
      of liability shall apply:

       If your declarations page shows a split limit:
       a. the amount shown for "each person" is the most we will pay for all dam-
            ages due to bodily injury to one person. When the limits of two or more
                                             16
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 45 of 76 PageID 57


          covered autos are stacked, the most we will pay for all damages due
          to bodily injury to one person is the sum of the "each person" limits for
          each covered auto shown on the declarations page; and
       b. subject to the "each person" limit, the amount shown for "each accident" is
          the most we will pay for all damages due to bodily injury sustained by two
          or more persons in any one accident. When the limits of two or more cov-
          ered autos are stacked, the most we will pay for all damages due to bodily
          injury to two or more persons in any one accident is the sum of the "each
          accident" limits for each covered auto shown on the declarations page.

       If the declarations page shows that "combined single limit" or "CSL" ap-
       plies, the amount shown is the most we will pay for the total of all damages
       resulting from any one accident. When the limits of two or more covered
       autos are stacked, the most we will pay for the total of all damages result-
       ing from any one accident is the sum of the combined single limits for each
       covered auto shown on the declarations page.

   2. If you have elected non-stacked uninsured motorist coverage, the following
       limits of liability shall apply:

       If your declarations page shows a split limit:
       a. the amount shown for "each person" is the most we will pay for all dam-
            ages due to bodily injury to one person; and
       b. subject to the "each person" limit, the amount shown for "each accident"
            is the most we will pay for all damages due to bodily injury sustained
            by two or more persons in any one accident.

       If the declarations page shows that "combined single limit" or "CSL" applies,
       the amount shown is the most we will pay for the total of all damages resulting
       from any one accident. However, without changing this total limit of liability, we
       will comply with any law that requires us to provide any separate limits.

      The limit of liability shown on the declarations page for Uninsured Motorist
      Coverage is the most we will pay regardless of the number of:
      a. claims made;
      b. covered autos;
      c. Insured persons;
      d. lawsuits brought;
      e. vehicles involved in the accident; or
      f. premiums paid.

   3. Whether you have elected stacked uninsured motorist coverage or non-stacked
      uninsured motorist coverage, the following provisions shall apply:

      The "each person" limit of liability includes the total of all claims made for
      bodily injury to an insured person and all claims of others derived from such
      bodily injury, including, but not limited to, emotional injury or mental anguish
                                            17
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 46 of 76 PageID 58


       resulting from the bodily injury of another or from witnessing the bodily In-
       jury to another, loss of society, loss of companionship, loss of services, loss of
       consortium, and wrongful death, if recoverable under the applicable law.

       In determining the amount payable under this Part III, the amount Of damages that
       an insured person is entitled to recover for bodily injury will be reduced by:
       a. all sums paid because of bodily injury by any persons or organizations
            that may be legally responsible;
       b. all sums paid or payable under Part I - Liability To Others;
       c. all sums paid or payable under Part II(A) - Personal Injury Protection
            Coverage or Part II(B) - Medical Payments Coverage;
       d. all sums paid or payable because of bodily injury under any of the fol-
           lowing or similar laws:
           (i) workers' compensation law; or
           (ii) disability benefits law;
       e. all sums paid or payable as personal injury protection benefits; and
       f. the amount of the limits of the uninsured motorist's liability policy.

   No one will be entitled to duplicate payments for the same elements of damages.

   OTHER INSURANCE

   1. If you have elected stacked uninsured motorist coverage, the following shall
      apply:

      If there is other uninsured motorist coverage that applies to the accident on
      a primary basis, we will pay only our proportionate share of the damages.

      Any insurance we provide with respect to a vehicle that is not a covered auto
      will be excess over any other uninsured motorist coverage.

   2. If you have elected non-stacked uninsured motorist coverage, the following
      shall apply:

      If there is other uninsured motorist coverage that applies to the accident on
      a primary basis, the total benefits payable to any one person will not exceed
      the maximum benefits payable by the policy with the highest limit for unin-
      sured motorist coverage. We will pay only our proportionate share of the
      damages. This applies no matter how many autos or auto policies may be
      involved whether written by us or another company.

      If an insured person sustains bodily injury while occupying a motor vehicle,
      other than a covered auto, the insured person may elect to receive excess
      uninsured motorist benefits under only one policy of insurance under which the
      insured person is an insured. If the insured person elects to receive excess
      uninsured motorist benefits under a policy of insurance other than this policy, we
                                           18
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 47 of 76 PageID 59


       will not pay any uninsured motorist benefits due to bodily injury to the insured
       person.

       If an insured person sustains bodily injury while not occupying a motor
       vehicle, the insured person may elect to receive uninsured motorist ben-
       efits under only one policy of insurance under which the insured person is
       an insured. If the insured person elects to receive uninsured motorist ben-
       efits under a policy of insurance other than this policy, we will not pay any
       uninsured motorist benefits due to bodily injury to the insured person.

   TRUST AGREEMENT

   If an insured person elects to receive or receives uninsured motorist benefits
   under this policy and subsequently elects to receive or receives uninsured mo-
   torist benefits under a policy of insurance other than this policy, that insured
   person will hold the amount of those benefits in trust pending a determination
   regarding whether we are entitled to reimbursement of all or a portion of our
   uninsured motorist benefit payments.

                         PART IV - DAMAGE TO A VEHICLE

   INSURING AGREEMENT - COLLISION COVERAGE

   If you pay the premium for this coverage, we will pay for sudden, direct, and ac-
   cidental loss to a:
   1. covered auto, including an attached trailer; or
   2. non-owned auto;
   and its custom parts or equipment, resulting from collision.

   In addition, we will pay the reasonable cost to replace any child safety seat dam-
   aged in an accident to which this coverage applies.

   INSURING AGREEMENT - COMPREHENSIVE COVERAGE

   If you pay the premium for this coverage, we will pay for sudden, direct, and ac-
   cidental loss to a:
   1. covered auto, including an attached trailer; or
   2. non-owned auto;
   and its custom parts or equipment, that is not caused by collision.

   A loss not caused by collision includes:
   1. contact with an animal (including a bird);
   2.. ' explosion or earthquake;
   3. fire;
   4. malicious mischief or vandalism;

                                           19
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 48 of 76 PageID 60


   5.   missiles or falling objects;
   6.   riot or civil commotion;
   7.   theft or larceny;
   8.   windstorm, hail, water, or flood; or
   9.   breakage of glass not caused by collision.

   In addition, we will pay for:
   1. reasonable transportation expenses incurred by you if a covered auto is
        stolen; and
   2. loss of use damages that you are legally liable to pay if a non-owned auto
        is stolen.
   A combined maximum of $900, not exceeding $30 per day, will apply to these ad-
   ditional benefits. The additional benefit for transportation expenses will not apply if
   you purchased Rental Reimbursement Coverage for the stolen covered auto.

   Coverage for transportation expenses and loss of use damages begins 48 hours
   after you report the theft to us and ends the earliest of:
   1. when the auto has been recovered and returned to you or its owner;
   2. when the auto has been recovered and repaired;
   3. when the auto has been replaced; or
   4. 72 hours after we settle the loss if the auto is deemed by us to be a total
       loss.

   We must receive written proof of transportation expenses and loss of use damages.

   INSURING AGREEMENT - FULL COMPREHENSIVE WINDOW GLASS
   COVERAGE

   If you pay the premium for Comprehensive Coverage, we will pay for sudden, di-
   rect, and accidental loss to a windshield on a covered vehicle that is not caused
   by a collision, without applying a deductible.

   INSURING AGREEMENT - ADDITIONAL CUSTOM PARTS OR EQUIPMENT
   COVERAGE

   We will pay for sudden, direct, and accidental loss to custom parts or equip-
   ment on a covered auto for which this coverage has been purchased. This
   coverage applies only if you have purchased both Comprehensive Coverage
   and Collision Coverage for that covered auto and the loss is covered under one
   of those coverages. This coverage applies in addition to any coverage automati-
   cally provided for custom parts or equipment under Comprehensive Coverage
   or Collision Coverage.

   INSURING AGREEMENT - RENTAL REIMBURSEMENT COVERAGE

   We will reimburse rental charges incurred when you rent an auto from a rental
   agency or auto repair shop due to a loss to a covered auto for which Rental Re-
                                            20
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 49 of 76 PageID 61


   imbursement Coverage has been purchased. This coverage applies only if you
   have purchased both Comprehensive Coverage and Collision Coverage for that
   covered auto and the loss is covered under one of those coverages.

   Additional fees or charges for insurance, damage waivers, optional equipment, fuel,
   or accessories are not covered.

   This coverage is limited to the each day limit shown on the declarations page
   for a maximum of 30 days.

   If Rental Reimbursement Coverage applies, no other coverage under this policy
   for rental expenses will apply.

   Rental charges will be reimbursed beginning:
   1. when the covered auto cannot be driven due to a loss; or
   2. if the covered auto can be driven, when you deliver the covered auto to an auto
      repair shop or one of our Claims Service Centers for repairs due to the loss;
   and ending the earliest of:
   1. when the covered auto has been returned to you;
   2. when the covered auto has been repaired;
   3. when the covered auto has been replaced;
   4. 72 hours after we settle the loss if the covered auto is deemed by us to be
      a total loss; or
   5. when you incur 30 days worth of rental charges.

   You must provide us written proof of your rental charges to be reimbursed.

   INSURING AGREEMENT - LOAN/LEASE PAYOFF COVERAGE

   If you pay the premium for this coverage, and the covered auto for which this cov-
   erage was purchased is deemed by us to be a total loss, we will pay, in addition to
   any amounts otherwise payable under this Part IV, the difference between:
   1. the actual cash value of the covered auto at the time of the total loss; and
   2. any greater amount the owner of the covered auto is legally obligated to pay
        under a written loan or lease agreement to which the covered auto is subject
        at the time of the total loss, reduced by:
        a. unpaid finance charges or refunds due to the owner for such charges;
        b. excess mileage charges or charges for wear and tear;
        c. charges for extended warranties or refunds due to the owner for ex-
             tended warranties;
        d. charges for credit insurance or refunds due to the owner for credit insurance;
        e. past due payments and charges for past due payments; and
        f. collection or repossession expenses.

   However, our payment under this coverage shall not exceed the limit of liability
   shown On the declarations page. The limit of liability is a percentage of the ac-
   tual cash value of the covered auto at the time of the loss.
                                       •    21
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 50 of 76 PageID 62


   This coverage applies only if you have purchased both Comprehensive Cover-
   age and Collision Coverage for that covered auto and the loss is covered under
   one of those coverages.

   ADDITIONAL DEFINITIONS

   When used in this Part IV:
   1. "Collision" means the upset of a vehicle or its impact with another vehicle or
      object.
   2. "Custom parts or equipment" means equipment, devices, accessories, en-
      hancements, and changes, other than those that are offered by the manu-
      facturer specifically for that auto model, or that are installed by the auto
      dealership as part of the original sale of a new auto, that:
      a. are permanently installed or attached; and
      b. alter the appearance or performance of an auto.
   3. "Mechanical parts" means operational parts on a vehicle that wear out over
      time or have a finite useful life or duration typically shorter than the life of the
      vehicle as a whole. Mechanical parts do not include external crash parts,
      wheels, paint, or windshields and other glass.
   4. "Non-owned auto" means an auto that is not owned by or furnished or
      available for the regular use of you or a relative while in the custody of or
      being operated by you or a relative with the permission of the owner of the
      auto or the person in lawful possession of the auto.

   EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
   EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
   PART IV.

   Coverage under this Part IV will not apply for loss:
   1. to any vehicle while being used to carry persons or property for compensa-
        tion or a fee, including, but not limited to, pickup or delivery of magazines,
        newspapers, food, or any other products. This exclusion does not apply to
        shared-expense car pools;
   2. to a non-owned auto while being maintained or used by a person while
        employed or engaged in any auto business;
   3. to any vehicle resulting from, or sustained during practice or preparation for:
        a. any pre-arranged or organized racing, stunting, speed, or demolition con-
            test or activity; or
        b. any driving activity conducted on a permanent or temporary racetrack or
            racecourse;
   4. to any vehicle for which insurance:
        a. is afforded under a nuclear energy liability insurance contract; or
       b. would be afforded under a nuclear energy liability insurance contract but
            for its termination upon exhaustion of its limit of liability;
   5. to any vehicle caused by an intentional act committed by or at the direction of
        you, a relative, or the owner of a non-owned auto even if the actual dam-
                                             22
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 51 of 76 PageID 63


         age is different than that which was intended or expected. This exclusion pre-
         cludes coverage for any person insured by this policy regardless of whether
         the person seeking coverage participated in the intentional act;
   6. to a covered auto while it is leased or rented to others or given in exchange
         for compensation. This exclusion does not apply to the operation of a cov-
         ered auto by you or a relative;
   7. due to destruction or confiscation by governmental or civil authorities of any
        vehicle because you or any relative engaged in illegal activities;
   8. to any vehicle that is due and confined to:
        a. wear and tear;
        b. freezing;
        c. mechanical, electrical, or electronic breakdown or failure; or
        d. road damage to tires.
        This exclusion does not apply if the damage results from the theft of a vehicle;
   9. to portable equipment, devices, accessories, and any other personal effects that
        are not permanently installed. This includes, but is not limited to:
        a. tapes, compact discs, cassettes, DVDs, and other recording or recorded media;
        b. any case or other container designed for use in storing or carrying tapes,
             compact discs, cassettes, DVDs, or other recording or recorded media;
        c. any device used for the detection or location of radar, laser, or other speed
             measuring equipment or its transmissions; and
        d. CB radios, telephones, two-way mobile radios, DVD players, personal
             computers, personal digital assistants, or televisions;
   10. to any vehicle caused directly or indirectly by:
        a. war (declared or undeclared) or civil war;
        b. warlike action by any military force of any government, sovereign or other
             authority using military personnel or agents. This includes any action tak-
             en to hinder or defend against an actual or expected attack; or
        c. insurrection, rebellion, revolution, usurped power, or any action taken by a
             governmental authority to hinder or defend against any of these acts;
   11. to any vehicle caused directly or indirectly by any accidental or intentional
        discharge, dispersal, or release of radioactive or nuclear material; or
   12. to any vehicle caused by, or reasonably expected to result from, a criminal act or
        omission of you, a relative, or the owner of a non-owned auto. This exclusion
        applies regardless of whether you, the relative, or the owner of the non-owned
        auto is actually charged with, or convicted of, a crime. This exclusion precludes
        coverage for any person insured by this policy regardless of whether the person
        seeking coverage participated in the criminal act or omission. This exclusion
        does not apply to moving traffic violations.

   LIMITS OF 'LIABILITY

   1. The limit of liability for loss to a covered auto, non-owned auto, or custom
       parts or equipment is the lowest of:
       a. the actual cash value of the stolen or damaged property at the time of
            the loss reduced by the applicable deductible;
                                            23
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 52 of 76 PageID 64

       b. the amount necessary to replace the stolen or damaged property reduced
             by the applicable deductible;
       C. the amount necessary to repair the damaged property to its pre-loss phys-
             ical condition reduced by the applicable deductible; or
       d. the Stated Amount shown on the declarations page for that covered
             auto;
       However, the most we will pay for loss to:
       a. custom parts or equipment is $1,000 unless you purchased Addition-
             al Custom Parts or Equipment Coverage ("ACPE"). If you purchased
             ACPE, the most we will pay is $1,000 plus the amount of ACPE you
             purchased.
       b. a trailer is the limit of liability shown on the declarations page for that
             trailer. If the trailer is not shown on the declarations page, the limit of
            liability is $500.                                                  .
   2. Payments for loss to a covered auto, non-owned auto, or custom parts
       or equipment are subject to the following provisions:
       a. If coverage applies to a non-owned auto, we will provide the broadest
            coverage applicable to any covered auto shown on the declarations
            page.
       b. If you have elected a Stated Amount for a covered auto, the Stated
            Amount is the most we will pay for all loss to that covered auto, includ-
            ing its custom parts or equipment.
       c. Coverage for custom parts or equipment will not cause our limit of li-
            ability for loss to an auto under this Part IV to be increased to an amount
            in excess of the actual cash value of the auto, including its custom
            parts or equipment.
       d. In determining the amount necessary to repair damaged property to its
            pre-loss physical condition, the amount to be paid by us:
            (i) will not exceed the prevailing competitive labor rates charged in the area
                  where the property is to be repaired and the cost of repair or replacement
                  parts and equipment, as reasonably determined by us; and
            (ii) will be based on the cost of repair or replacement parts and equip-
                  ment which may be new, reconditioned, remanufactured, or used,
                  including, but not limited to:
                  (a) original manufacturer parts or equipment; and
                  (b) nonoriginal manufacturer parts or equipment.
       e. To determine the amount necessary to repair or replace the damaged
            property as referred to in subsection 1, the total cost of necessary repair
            or replacement may be reduced by unrepaired prior damage, Unrepaired
            prior damage includes broken, cracked, or missing parts; rust; dents;
            scrapes; gouges; and peeling paint. The reduction for unrepaired prior
            damage is the cost of labor, parts, and materials necessary to repair
            or replace damage, deterioration, defects, or wear and tear on exterior
            body parts, windshields and other glass, wheels, and paint, that existed
            prior to the accident and that is eliminated as a result of the repair or
            replacement of property damaged in the loss.
                                             24
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 53 of 76 PageID 65


        f. To determine the amount necessary to repair or replace the damaged prop-
           erty as referred to in subsection 1, an adjustment may be made for better-
           ment or depreciation and physical condition on:
           (i) batteries;
           (ii) tires;
           (iii) engines and transmissions, if the engine has greater than 80,000 miles;
                 and
           (iv) any other mechanical parts that are nonfunctioning or inoperative.
           We will not make an adjustment for the labor costs associated with the re-
          placement or repair of these parts.
      g. The actual cash value is determined by the market value, age, and con-
          dition of the vehicle at the time the loss occurs.
   3. No deductible will apply to a loss to window glass when the glass is repaired
      instead of replaced.
   4. Duplicate recovery for the same elements of damages is not permitted.

   PAYMENT OF LOSS

   We may, at our option:
   1. pay for the loss in money; or
   2. repair or replace the damaged or stolen property.

   At our expense, we may return any recovered stolen property to you or to the ad-
   dress shown on the declarations page, with payment for any damage resulting from
   the theft. We may keep all or part of the property at the agreed or appraised value.

   We may settle any loss with you or the owner or lienholder of the property.

   NO BENEFIT TO BAILEE

   Coverage under this Part IV will not directly or indirectly benefit any carrier or other
   bailee for hire.

   LOSS PAYABLE CLAUSE

   Payment under this Part IV for a loss to a covered auto will be made according to
   your interest and the interest of any lienholder shown on the declarations page or
   designated by you. At our option, payment may be made to both jointly, or to either
   separately. Either way, we will protect the interest of both. However, if the covered
   auto is not a total loss, we may make payment to you and the repairer of the auto.

   Protection of the lienholder's financial interest will not be affected by any act or omis-
   sion by any person entitled to coverage under this policy. However, protection under
   this clause does not apply:
   1. in any case of conversion, embezzlement, secretion, or willful damaging or destruc-
        tion, of the covered auto by or at the direction of you, a relative, or the owner of the
        covered auto; or
                                                25
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 54 of 76 PageID 66


    2. to any loss caused by, or reasonably expected to result from, a criminal act or omis-
       sion of you, a relative, or the owner of the covered auto. This applies regardless
       of whether you, the relative, or the owner of the covered auto is actually charged
       with, or convicted of, a crime. This does not apply to moving traffic violations.

   If this policy is cancelled, nonrenewed, or voided, the interest of any lienholder under
   this agreement will also terminate.

   When we make payment to a lienholder for loss under this policy, we will be
   subrogated to the rights of the party we pay, to the extent of our payment. When
   we pay a lienholder for a loss for which you are not covered, we are entitled to
   the lienholder's right of recovery against you to the extent of our payment. Our
   right to subrogation will not impair the lienholder's right to recover the full amount
   of its claim.

   OTHER SOURCES OF RECOVERY

   If other sources of recovery also cover the loss, we will pay only our share of the
   loss. Our share is the proportion that our limit of liability bears to the total of all
   applicable limits. However, any insurance we provide for a non-owned auto, or
   trailer not shown on the declarations page, will be excess over any other col-
   lectible source of recovery including, but not limited to:
   1. any coverage provided by the owner of the non-owned auto or trailer;
   2. any other applicable physical damage insurance; and
   3. any other source of recovery applicable to the loss.

   APPRAISAL

   If we cannot agree with you on the amount of a loss, then we or you may demand
   an appraisal of the loss. Within 30 days of any demand for an appraisal, each
   party shall appoint a competent and impartial appraiser and shall notify the other
   party of that appraiser's identity. The appraisers will determine the amount of loss.
   If they fail to agree, the disagreement will be submitted to a qualified and impartial
   umpire chosen by the appraisers. If the two appraisers are unable to agree upon
   an umpire within 15 days, we or you may request that a judge of a court of record,
   in the county where you reside, select an umpire. The appraisers and umpire will
   determine the amount of loss. The amount of loss agreed to by both appraisers,
   or by one appraiser and the umpire, will be binding. You will pay your appraiser's
   fees and expenses. We will pay our appraiser's fees and expenses. All other ex-
   penses of the appraisal, including payment of the umpire if one is selected, will be
   shared equally between us and you. Neither we nor you waive any rights under
   this policy by agreeing to an appraisal.




                                             26
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 55 of 76 PageID 67


                  PART V - ROADSIDE ASSISTANCE COVERAGE

   INSURING AGREEMENT

   If you pay the premium for this coverage, we will pay for our authorized service
   representative to provide the following services when necessary due to a cov-
   ered emergency:
   1. towing of a covered disabled auto to the nearest qualified repair facility; and
   2. labor on a covered disabled auto at the place of disablement.

   If a covered disabled auto is towed to any place other than the nearest quali-
   fied repair facility, you will be responsible for any additional charges incurred.

   ADDITIONAL DEFINITIONS

   When used in this Part V:
   1. "Covered disabled auto" means a covered auto for which this coverage has
      been purchased that sustains a covered emergency.
   2. "Covered emergency" means a disablement that is a result of:
      a. mechanical or electrical breakdown;
      b. battery failure;
      c. insufficient supply of fuel, oil, water, or other fluid;
      d. flat tire;
      e. lock-out; or
      f. entrapment in snow, mud, water, or sand, within 100 feet of a road or
         highway.

   EXCLUSIONS - READ THE FOLLOWING EXCLUSIONS CAREFULLY. IF AN
   EXCLUSION APPLIES, COVERAGE WILL NOT BE AFFORDED UNDER THIS
   PART V.

   Coverage under this Part V will not apply to:
   1. the cost of purchasing parts, fluid, lubricants, fuel, or replacement keys, or
       the labor to make replacement keys;
   2. installation of products or material not related to the disablement;
   3. labor not related to the disablement;
   4. labor on a covered disabled auto for any time period in excess of 60 minutes
       per disablement;
   5. towing or storage related to impoundment, abandonment, illegal parking, or
       other violations of law;
   6. assistance with jacks, levelers, airbags, or awnings;
   7. towing from a service station, garage, or repair shop;
   8. labor or repair work performed at a service station, garage, or repair shop;
   9. auto storage charges;
   10. a second service call or tqw for a single disablement;

                                          27
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 56 of 76 PageID 68


   11. disablement that occurs on roads not regularly maintained, sand beaches,
       open fields, or areas designated as not passable due to construction, weather,
       or earth movement;
   12. mounting or removing of snow tires or chains;
   13. tire repair;
   14. repeated service calls for a covered disabled auto in need of routine main-
       tenance or repair;
   15. disablement that results from an intentional or willful act or action by you, a
       relative, or the operator of a covered disabled auto, with the intent of caus-
       ing such disablement; or
   16. a trailer.

   UNAUTHORIZED SERVICE PROVIDER

   When service is rendered by a provider in the business of providing roadside
   assistance and towing services, other than one of our authorized service repre-
   sentatives, we will pay only reasonable charges, as determined by us, for:
   1. towing of a covered disabled auto to the nearest qualified repair facility; and
   2. labor on a covered disabled auto at the place of disablement;
   which is necessary due to a covered emergency.

   OTHER INSURANCE

   Any coverage provided under this Part V for service rendered by an unauthor-
   ized service provider will be excess over any other collectible insurance or tow-
   ing protection coverage.

              PART VI- DUTIES IN CASE OF AN ACCIDENT OR LOSS

   For coverage to apply under this policy, you or the person seeking coverage must
   promptly report each accident or loss even if you or the person seeking coverage is
   not at fault. You or the person seeking coverage must provide us with all accident/
   loss information including time, place, and how the accident or loss happened. You
   or the person seeking coverage must also obtain and provide us the names and ad-
   dresses of all persons involved in the accident or loss, the names and addresses of
   any witnesses, and the license plate numbers of the vehicles involved.

   If you or the person seeking coverage cannot identify the owner or operator of a ve-
   hicle involved in the accident, or if theft or vandalism has occurred, you or the person
   seeking coverage must notify the police within 24 hours or as soon as practicable.

   A person seeking coverage must:
   1. cooperate with us in any matter concerning a claim or lawsuit;
   2. provide any written proof of loss we may reasonably require;
   3. allow us to take signed and recorded statements, including sworn statements
      and examinations under oath, which we may conduct outside the presence of
                                             28
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 57 of 76 PageID 69


        you or any other person claiming coverage, and answer all reasonable ques-
        tions we may ask and provide any documents, records, or other tangible items
        that we request, when, where, and as often as we may reasonably require;
   4.   promptly call to notify us about any claim or lawsuit and send us any and all
        legal papers relating to the claim or suit;
   5.   attend- hearings and trials as we require;
   6.   take reasonable steps after a loss to protect the covered auto, or any other ve-
        hicle for which coverage is sought, from further loss. We will pay reasonable ex-
        penses incurred in providing that protection. If failure to provide such protection re-
        sults in further loss, any additional damages will not be covered under this policy;
   7.   allow us to have the damaged covered auto, or any other damaged vehicle for
        which coverage is sought, inspected and appraised before its repair or disposal;
   8.   submit to medical examinations at our expense by doctors we select as often
        as we may reasonably require; and
   9.   authorize us to obtain medical and other records.

                           PART VII - GENERAL PROVISIONS

   POLICY PERIOD AND TERRITORY

   This policy applies only to accidents and losses occurring during the policy period
   shown on the declarations page and that occur within a state, territory, or posses-
   sion of the United States of America, or a province or territory of Canada, or while
   a covered auto or trailer shown on the declarations page is being transported
   between their ports.

   CHANGES

   This policy contract, your insurance application (which is made a part of this pol-
   icy as if attached hereto), the declarations page, and all endorsements to this
   policy issued by us, contain all the agreements between you and us. Subject to
   the following, the terms of this policy may not be changed or waived except by
   an endorsement issued by us.

   The premium for this policy is based on information we received from you and
   other sources. You agree to cooperate with us in determining if this information
   is correct and complete, and to notify us if it changes during the policy period.
   If this information is incorrect, incomplete, or changes during the policy period,
   you agree that we may adjust your premium accordingly. Changes that may
   result in a premium adjustment are contained in our rates and rules. These
   include, but are not limited to, you or a relative obtaining a driver's license or
   operator's permit, or changes in:
   1. the number, type, or use classification of covered autos;
   2. operators using covered autos;
   3. an operator's marital status;
   4. the place of principal garaging of any covered auto;
                                               29
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 58 of 76 PageID 70


   5. coverage, deductibles, or limits of liability; or
   6. rating territory or discount eligibility.

   The coverage provided in your policy may be changed only by the issuance of
   a new policy or an endorsement by us. However, if during the policy period we
   broaden any coverage afforded under the current edition of your policy without
   additional premium charge, that change will automatically apply to your policy
   as of the date the coverage change is implemented in your state.

   If you ask us to delete a vehicle from this policy, no coverage will apply to that
   vehicle as of the date and time you ask us to delete it.

   DUTY TO REPORT CHANGES

   You must promptly notify us when:
   1. your mailing or residence address changes;
   2. the principal garaging address for a covered auto or a trailer shown on the
      declarations page changes;
   3. there is a change with respect to the residents in your household or the per-
      sons who regularly operate a covered auto;
   4. an operator's marital status changes; or
   5. you or a relative obtain a driver's license or operator's permit.

   SETTLEMENT OF CLAIMS

   We may use estimating, appraisal, or injury evaluation systems to assist us in ad-
   justing claims under this policy and to assist us in determining the amount of dam-
   ages, expenses, or loss payable under this policy. Such systems may be developed
   by us or a third party and may include computer software, databases, and special-
   ized technology.

   TERMS OF POLICY CONFORMED TO STATUTES

   If any provision of this policy fails to conform to the statutes of the state listed on
   your application as your residence, the provision shall be deemed amended to
   conform to such statutes. All other provisions shall be given full force and effect.
   Any disputes as to the coverages provided or the provisions of this policy shall be
   governed by the law of the state listed on your application as your residence.

   TRANSFER

   This policy may not be transferred to another person without our written consent.
   However, if a named insured shown on the declarations page dies, this policy
   will provide coverage until the end of the policy period for the legal representa-
   tive pf the named insured, while acting as such, and for persons covered under
   this policy on the date of the named insured's death.

                                            30
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 59 of 76 PageID 71


   FRAUD OR MISREPRESENTATION

   This policy was issued in reliance upon the information provided on your insur-
   ance application. We may void this policy at any time, including after the occur-
   rence of an accident or loss, if you:
   1. made incorrect statements or representations to us with regard to any mate-
        rial fact or circumstance;
   2. concealed or misrepresented any material fact or circumstance; or
   3. engaged in fraudulent conduct;
   at the time of application. This means that we will not be liable for any claims or
   damages that would otherwise be covered.

   We may deny coverage for an accident or loss if you or a person seeking coverage
   has knowingly concealed or misrepresented any material fact or circumstance, or
   engaged in fraudulent conduct, in connection with the presentation or settlement of
   a claim.

   PAYMENT OF PREMIUM AND FEES

   If your initial premium payment is by check, draft, electronic funds transfer, or
   similar form of remittance, coverage under this policy is conditioned on payment
   to us by the financial institution. If the financial institution upon presentment does
   not honor the check, draft, electronic funds transfer, or similar form of remittance,
   this policy may, at our option, be deemed void from its inception, unless the non-
   payment is cured within the earlier of:
   1. 5 days after actual notice by certified mail is received by you; or
   2. 15 days after notice is sent to you by certified or registered mail.

   If we deem the policy void from its inception, we will not be liable under this policy
   for any claims or damages that would otherwise be covered if the check, draft,
   electronic funds transfer, or similar form of remittance had been honored by the
   financial institution. Any action by us to present the remittance for payment more
   than once shall not affect our right to void this policy.

   In addition to premium, fees may be charged on your policy. We may charge fees
   for installment payments, late payments, and other transactions. Payments made
   on your policy will be applied first to fees, then to premium due.

   If a required premium is not paid when due, or by the end of any grace period
   if we agree to grant a grace period, this policy will lapse as of the due date of
   the overdue premium. If we offer to renew or continue this policy, and you fail
   to pay the required premium when due, this policy will automatically terminate
   at the end of the policy period unless we elect to reinstate the policy without a
   lapse. Your failure to pay the required renewal premium means that you have
   declined our offer.•


                                            31
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 60 of 76 PageID 72


   CANCELLATION

   You may cancel this policy during the policy period by calling or writing us and
   stating the future date you wish the cancellation to be effective. However, if your
   policy includes personal injury protection and property damage liability, you may
   not cancel your policy during the first two months immediately following the ef-
   fective date of the initial policy period except:
   1. upon total destruction of the covered auto;
   2. upon transfer of ownership of the covered auto;
   3. after the purchase of another policy or binder covering the covered auto;
        or
   4. as provided in the Rate Increases provision under this Part VII.

   We may cancel this policy during the policy period by mailing a notice of cancel-
   lation to the named insured shown on the declarations page at the last known
   address appearing in our records.

   We will give at least 10 days notice of cancellation if the policy is cancelled for
   nonpayment of premium.

   We will give at least 45 days notice of cancellation in all other cases.

   During the first 60 days immediately following the effective date of the initial pol-
   icy period, we may cancel your policy for nonpayment of premium if the reason
   for the cancellation is the issuance of a check for the premium that is dishonored
   for any reason. If your policy has been in effect for less than 60 days, we may
   also cancel for reasons other than nonpayment of premium.

   After this policy is in effect for 60 days, or if this is a renewal or continuation policy,
   we may cancel only for one or more of the following reasons:
   1. nonpayment of premium;
   2. material misrepresentation or fraud by you with respect to any material fact
       in the procurement or renewal of this policy;
   3. material misrepresentation or fraud in the submission of any claim under this
       policy; or
   4. the driver's license or motor vehicle registration of the named insured or of
       any other operator who either resides in the same household or customarily
       operates a covered auto has been under suspension or revocation during
       the initial policy period or the 180 days immediately preceding its effective
       date, or if the policy is a renewal, during the renewal policy period.

   United States postal proof of mailing or certified or registered mailing will be suf-
   ficient proof of notice. If this policy is cancelled, coverage Will not be provided as
   of the effective date and time shown in the notice of cancellation. For purposes



                                              32
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 61 of 76 PageID 73


   of cancellation, this policy is neither severable nor divisible. Any cancellation will
   be effective for all coverages for all persons and all vehicles.

   CANCELLATION REFUND

   Upon cancellation, you may be entitled to a premium refund. However, our mak-
   ing or offering of a refund is not a con'dition of cancellation.

   If we cancel this policy or if the cancellation is for nonpayment of premium, any re-
   fund due will be computed on a daily pro-rata basis.

   If you request cancellation during the initial policy period, any refund due will be
   computed on a 90% of a daily pro-rata basis. This is a daily, accelerated method
   of calculating short-rate earned premium on cancellations. Earned premium is cal-
   culated on a daily basis. Once your policy renews, any refund due will be com-
   puted on a daily pro-rata basis.

   RATE INCREASES,

   If we determine that, in accordance with our rate filings and the applicable laws of
   Florida, you have been charged a premium that is incorrect for the coverage set
   forth in your application, we will provide notice to you of the amount of additional
   premium due and that you have the following options:
   1. you have a period of 10 days, or longer if specified by us, from receipt of the
        notice to pay the additional amount of premium due and maintain your policy
        in force;
   2. you have a period of 10 days, or longer if specified by us, from receipt of the
        notice to cancel the policy and demand a refund of any unearned premiums;
        or
   3. if you fail to timely respond to the notice, we shall cancel the policy and return
        any unearned premium to you. The date of the cancellation will be stated in the
        notice and will not be less than 14 days after the date of the notice.

   Any refund due under this provision will be calculated on a daily pro-rata basis.

   NONCANCELABLE POLICY

   If this policy is issued for the purpose of providing proof of compliance with Florida
   Statute §627.7275(2)(a), as amended, in order to reinstate the named insured's
   driving privileges following suspension or revocation due to failure to maintain
   the required security, the following provisions shall apply when our underwriting
   is completed, or once this policy is in effect for 30 days, whichever comes first:
   1. the policy may not be cancelled for any reason for the remainder of the policy
         period;
   2. • no refund of premium shall be allowed; and


                                            33
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 62 of 76 PageID 74


   3. the policy may not be changed during the policy period for any reason that
        materially increases the risk, including, but not limited to, changing to a high-
        er risk vehicle, adding vehicles, adding new drivers, or moving to a differ-
        ent rating territory. If there is a material change in the risk we have insured
        against, you must obtain a replacement noncancelable policy.

   NONRENEWAL

   If neither we nor one of our affiliates offers to renew or continue this policy, we
   will mail notice of nonrenewal to the named insured shown on the declarations
   page at the last known address appearing in our records. United States postal
   proof of mailing or certified or registered mailing will be sufficient proof of notice.
   Notice will be mailed at least 45 days before the end of the policy period.

   AUTOMATIC TERMINATION

   If we or an affiliate offers to renew or continue this policy and you or your rep-
   resentative does not accept, this policy will automatically terminate at the end
   of the current policy period. Failure to pay the required renewal or continuation
   premium when due will mean that you have not accepted our offer.

   If you obtain other insurance on a covered auto, any similar insurance provided
   by this policy will terminate as to that covered auto on the effective date of the
   other insurance.

   If a covered auto is sold or transferred to someone other than you or a relative,
   any insurance provided by this policy will terminate as to that covered auto on
   the effective date of the sale or transfer.

   LEGAL ACTION AGAINST US

   We may not be sued unless there is full compliance with all the terms of this policy.

   We *may not be sued for payment under Part I - Liability To Others until the ob-
   ligation of an insured person under Part I to pay is finally determined either by
   judgment after trial against that person or by written agreement of the insured
   person, the claimant, and us. No one will have any right to make us a party to a
   lawsuit to determine the liability of an insured person.

   If we retain salvage, we have no duty to preserve or otherwise retain the salvage
   for any purpose, including evidence for any civil or criminal proceeding.

   OUR RIGHTS TO RECOVER PAYMENT

   We are entitled to the rights of recovery that the insured person to whom pay
   ment was made has against another, to the extent of our payment. That insured
   person may be required to sign documents related to the recovery and must do
   whatever else we require to help us exercise those recovery rights, and do noth-
                                            34
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 63 of 76 PageID 75


   ing after an accident or loss to prejudice those rights. If necessary to protect our
   subrogation rights following an accident, the insured person must file suit against
   a liable person or organization within the time period specified by the applicable
   statute of limitations.

   However, we may not assert rights of recovery against the owner or operator of
   an "uninsured motor vehicle," as defined in Part III - Uninsured Motorist Cover-
   age, if the insured person under Part Ill provides us with written notice by certi-
   fied or registered mail at least 30 days prior to entering into a settlement that an
   offer of settlement has been made by, or on behalf of, the owner or operator of
   the "uninsured motor vehicle" and we do not elect to pay to the insured person
   an amount equal to the amount offered in full settlement by, or on behalf of, the
   owner or operator of the "uninsured motor vehicle."

   When an insured person has been paid by us and also recovers from another,
   the amount recovered will be held by the insured person in trust for us and re-
   imbursed to us to the extent of our payment. If we are not reimbursed, we may
   pursue recovery of that amount directly against that insured person. However,
   this shall not apply to any payment made by us under Part II(A) - Personal Injury
   Protection Coverage of this policy for personal injury protection benefits required
   under the Florida Motor Vehicle No-Fault Law, as amended.

   If an insured person recovers from another without our written consent, the insured
   person's right to payment under any affected coverage will no longer exist.

   If we elect to exercise our rights of recovery against another, we will also attempt to
   recover any deductible incurred by an insured person under this policy unless we are
   specifically instructed by that person not to pursue the deductible. We have no obliga-
   tion to pursue recovery against another for any loss not covered by this policy.

   We reserve the right to compromise or settle the deductible and property damage
   claims against the responsible parties for less than the full amount. We reserve the
   right to incur reasonable expenses and attorney fees in pursuit of the recovery.

   If the total recovery is less than the total of our payment and the deductible, we
   will reduce reimbursement of the deductible based on the proportion that the ac-
   tual recovery bears to the total of our payment and the deductible. Reimburse-
   ment of the deductible will also be reduced by a proportionate share of collection
   expenses and attorney fees incurred in connection with these recovery efforts.

   These provisions will be applied in accordance with state law.

   JOINT AND INDIVIDUAL INTERESTS

   If there is more than one named insured on this policy, any named insured may
   cancel or change this policy. The action of one named insured will be binding on
   all persons provided coverage under this policy.
                                            35
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 64 of 76 PageID 76


   BANKRUPTCY

   The bankruptcy or insolvency of an insured person will not relieve us of any obli-
   gations under this policy.

   MEDIATION

   Either we or you may request mediation of a claim for:
   1. bodily Injury in the amount of $10,000 or less under Part 11(A) - Personal
       Injury Protection Coverage, Part II(B) - Medical Payments Coverage, or Part
       III - Uninsured Motorist Coverage of this policy; or
   2. property damage under Part IV - Damage To A Vehicle.

   A demand for mediation shall be filed with the Florida Department of Financial
   Services on a form which may be obtained from the Department. The demand
   must state why mediation is being requested and the issue in dispute.

   Only one mediation may be requested for each claim unless the parties agree to
   further mediation. The mediator shall be selected by the Department at random.
   Each party may reject one mediator selected by the Department, either before or
   after the other party has rejected a mediator. The mediation shall be conducted
   informally, and may be held by telephone if agreed to by the mediator and the
   parties. The date, time, and place of the mediation conference shall be set by the
   mediator and shall be held no later than 45 days following the demand for media-
   tion. All persons participating in the mediation must have the authority to make a
   binding decision. Disclosures and statements made during mediation shall not
   be deemed admissions in any subsequent action or proceeding relating to the
   claim or cause of action giving rise to the claim. The costs of mediation shall be
   shared equally by the parties unless the mediator determines that one party has
   not mediated in good faith. Any lawsuit regarding a mediated dispute must be filed
   as required under the "Limitations of Actions" statutes or within 60 days after the
   conclusion of the mediation process, whichever is later.




                                          36
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 65 of 76 PageID 77
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 66 of 76 PageID 78




                               INSURANCE FROM   PROGRESSIVE




                       *9610A FL 1005'



                           1         II1 1 II II1 II III
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 67 of 76 PageID 79



                                                                                                             Policy numbec <xxxxxvoi.x>
                                                                                                                       <xxxxxx xxxxxxx>
                                                                                                                       < MOON )03000(X >
                                                                                                                      Page <x> of <x>
  Pet Injury Coverage Endorsement
          Your policy is amended as follows:
          If you have purchased Collision coverage for at least one covered auto under your policy, Pet Injury coverage is added
          to Part IV — Damage To A Vehicle.
          INSURING AGREEMENT PET INJURY COVERAGE
          If your pet sustains injury or death while inside a covered auto or non-owned auto at the time of a loss covered
          under Collision or Comprehensive coverage, we will provide:
          1.   up to $1,000 for reasonable and customary veterinary fees incurred by you or a relative if your pet is injured in,
               or as a direct result of, the covered loss; or
          2.   a $1,000 death benefit if your pet dies in, or as a direct result of, the covered loss, less any payment we made
               toward veterinary expenses for your pet.
          In the event of a covered loss due to the theft of a covered auto or non-owned auto, we will provide the death
          benefit provided your pet is inside that auto at the time of the theft and your pet is not recovered.
          ADDITIONAL DEFINITION
         The following definition applies to this coverage:
         "Your pet" means any dog or cat owned by you or a relative.
          LIMITS OF LIABILITY
         The following additional Limits of Liability apply to Pet Injury coverage:
         1. The most we will pay for all damages in any one loss is a total of $1,000 regardless of the number of dogs or cats
            involved.
         2.    If your pet dies in, or as a direct result of, a covered loss, we will provide a death benefit of $1,000, less any
               payment we made toward veterinary expenses for your pet.
         3.    No deductible shall apply to this coverage.
         All other terms, limits and provisions of this policy remain unchanged.
         Form 1538 (10108)
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 68 of 76 PageID 80

                                                                                                                 Policy Number: <Policy Number>
                                                                                                                        <Named Insd Full Name>
                                                                                                               < • Second Named insd Full Name>
                                                                                                                           Page e 1X> of e 2X'.
 Personal Injury Protection Coverage Endorsement
       1.   Effective January 1, 2013, the "Unreasonable or Unnecessary Medical Benefits" provision in Part II(A), and in any
            endorsements to Part II(A), is deleted and replaced by the following:

                UNREASONABLE OR UNNECESSARY MEDICAL BENEFITS
                If an insured person incurs medical benefits that we deem to be unreasonable or unnecessary, we may refuse to
                pay for those medical benefits and contest them.
                We will determine to be unreasonable any charges incurred that exceed the maximum charges set forth in Section
                627.736 (5)(a)(1) (a through fl of the Florida Motor Vehicle No-Fault Law, as amended. Pursuant to Florida law, we
                will limit reimbursement to, and pay no more than, 80 percent of the following schedule of maximum charges:
                     a. for emergency transport and treatment by providers licensed under Chapter 401 of the Florida Statutes, 200
                        percent of Medicare;
                     b. for emergency services and care provided by a hospital licensed under Chapter 395 of the Florida Statutes, 75
                        percent of the hospital's usual and customary charges;
                     c.   for emergency services and care as defined by Section 395.002 of the Florida Statutes, provided in a facility
                          licensed under Chapter 395 rendered by a physician or dentist, and related hospital inpatient services
                          rendered by a physician or dentist, the usual and customary charges in the community;
                     d. for hospital inpatient services, other than emergency services and care, 200 percent of the Medicare Part A
                        prospective payment applicable to the specific hospital providing the inpatient services;
                     e. for hospital outpatient services, other than emergency services and care, 200 percent of the Medicare Part A
                        Ambulatory Payment Classification for the specific hospital providing the outpatient services; and
                     f.   for all other medical services, supplies and care, 200 percent of the allowable amount under the participating
                          physicians fee schedule of Medicare Part B, except as follows:
                          (1) for services, supplies and care provided by ambulatory surgical centers and clinical laboratories, 200
                              percent of the allowable amount under Medicare Part B; and
                          (2) for durable medical equipment, 200 percent of the allowable amount under 'The Durable Medical
                              Equipment Prosthetics/Orthotics and Supplies" fee schedule of Medicare Part B.
                          However, if such services, supplies or care is not reimbursable under Medicare Part B, as provided in this
                          subsection f., we will limit reimbursement to 80 percent of the maximum reimbursable allowance under
                          workers' compensation, as determined under Section 440.13 of the Florida Statutes, and rules adopted
                          thereunder which are in effect at the time such services, supplies or care is provided. Services, supplies or care
                          that is not reimbursable under Medicare or workers' compensation will not be reimbursed by us.
                The applicable fee schedule or payment limitation under Medicare is the fee schedule or payment limitation in effect on
                March 1 of the year in which the services, supplies or care is rendered and for the area in which such services, supplies
                or care is rendered. This applicable fee schedule or payment limitation applies throughout the remainder of that year,
                notwithstanding any subsequent change made to the fee schedule or payment limitation, except that it may not be less
                than the allowable amount under the applicable schedules of Medicare Part B for 2007 for medical services, supplies
                and care subject to Medicare Part B.
               In determining the appropriate reimbursement under the applicable Medicare fee schedule, all reasonable, medically
               necessary, and covered charges for services, supplies and care submitted by physicians, non-physician practitioners, or
               any other provider will be subject to the Center for Medicare Services (CMS) coding policies and payment
               methodologies, including applicable modifiers. The CMS policies include, but are not limited to: coding edits, both
               mutually exclusive and inclusive, payment limitations, and coding guidelines subject to the National Correct Coding
               Initiative (NCCI), Hospital Outpatient Prospective Payment System (OPPS), Multiple Procedure Payment Reduction
               (MPPR), and Multiple Surgery Reduction Rules (MSRR).
               We will reduce any payment to a medical provider under this Part II(A) by any amounts we deem to be unreasonable
               medical benefits. However, the medical benefits shall provide reimbursement only for such services, supplies and
               care that are lawfully rendered, supervised, ordered or prescribed. Any reductions taken will not affect the rights of an
               insured person for coverage under this Part 1I(A). Whenever a medical provider agrees to a reduction of medical
               benefits charged, any co-payment owed by an insured person will also be reduced.

                                                                                                                                Continued
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 69 of 76 PageID 81

                                                                                                                    Policy Number: <Policy Number>
                                                                                                                           <Named Insd Full Name>
                                                                                                                 < • Second Named Insd Full Name>
                                                                                                                              Page <IX> of <2X -
                The insured person shall not be responsible for payment of any reductions applied by us. If a medical provider
                disputes an amount paid by us, we will be responsible for resolving such dispute. If a lawsuit is initiated against an
                insured person as a result of the reduction of a medical bill by us, other than reductions taken pursuant to FL St.
                627.736 (5)(a)(1) (a through 0, we will provide the insured person with a legal defense by counsel of (notAgice,
                and pay any resulting judgment. The insured person must cooperate with us in the defense of any claim Of lawsuit.
                If we ask an insured gerson to attend hearings or trials, we will pay up to $200 per day for loss of wages or salary.
                We will also pay other reasonable expenses incurred at our request.
      2.   Effective January 1, 2013, the following definition is added to the 'Additional Definitions" section in Part II(A):
                'Emergency medical condition' means a medical condition manifesting itself by acute symptoms of sufficient
                severity, which may include severe pain, such that the absence of immediate medical attention could reasonably be
                expected to result in any of the following: (a) serious jeopardy to patient health; (b) serious impairment to bodily
                functions; or (c) serious dysfunction of any bodily organ or part.
      3.   Effective January 1, 2013, the definition of "Medical benefits' in the "Additional Definitions' section in Part II(A) is deleted
           and replaced by the following:
                "Medical benefits" means 80 percent of all reasonable expenses incurred for medically necessary medical, surgical, x-
                ray, dental and rehabilitative services, including prosthetic devices and medically necessary ambulance, hospital and
                nursing services. Medical benefits only include: 1) services and care received within the initial 14 days after the
                motor vehicle accident, or 2) follow up services and care received beyond the initial 14 days after the motor vehicle
                accident if services and care has been previously received within the initial 14 days after the motor vehicle accident,
                and a referral for more services and care have been provided by a statutorily authorized provider, and the follow up
                services and care are consistent with the underlying medical diagnosis. Medical benefits do not include massage, as
                defined in FL. St. 480.033, or acupuncture, as defined in FL St. 457.102, regardless of the person, entity or licensee
                providing the massage or acupuncture, and a licensed massage therapist or licensed acupuncturist will not be
                reimbursed for medical benefits.
      4.   Effective January 1, 2013, the definition of "Medical benefits' in the 'Extended Personal Injury Protection Coverage"
           section in Part II(A) is deleted and replaced by the following:
               'Medical benefits' means all reasonable expenses incurred for medically necessary medical, surgical, x-ray, dental
               and rehabilitative services, including prosthetic devices and medically necessary ambulance, hospital and nursing
               services. Medical benefits only include: 1) services and care received within the initial 14 days after the motor vehicle
               accident, or 2) follow up services and care received beyond the initial 14 days after the motor vehicle accident if
               services and care have been previously received within the initial 14 days after the motor vehicle accident, and a
               referral for more services and care has been provided by a statutorily authorized provider, and the follow up services
               and care are consistent with the underlying medical diagnosis. Medical benefits do not include massage, as defined
               in FL. St. 480.033, or acupuncture, as defined in FL St. 457.102, regardless of the person, entity or licensee providing
               the massage or acupuncture, and a licensed massage therapist or licensed acupuncturist will not be reimbursed for
               medical benefits.
      5.   Effective January 1, 2013, the 'Limit of Liability" provision in Part II(A) is deleted and replaced by the following:
               LIMIT OF LIABILITY
               {Variable: IF All — autos, IF MT = vehicles}
               The limit of liability shown on the declarations page for Personal Injury Protection is the most we will pay for each
               insured person injured in any one accident, regardless of the number of:
               1. claims made;
               2. covered <X>;
               3. insured persons;
               4. lawsuits brought;
               5. vehicles involved in the accident; or
               6.   premiums paid.

                                                                                                                                   Continued
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 70 of 76 PageID 82

                                                                                                                 Policy Number: <Policy Number>
                                                                                                                         <Named Insd Full Name>
                                                                                                              < 'Second Named Insd Full Name>
                                                                                                                           Page <IY.> of <R>
                   The maximum reimbursement for services and care is limited to $2,500, unless it has been determined that the injured
                   person had an emergency medical condition. That determination can affirmatively be made only by a physician or
                   physician assistant licensed under chapter 458 or 459, a dentist licensed under chapter 466, or an advanced registered
                   nurse practitioner licensed under chapter 464, and further can be made only if no physician or physician assistant
                   licensed under chapter 458 or 459, no chiropractic physician licensed under chapter 460, no dentist licensed under
                   chapter 466, and no advanced registered nurse practitioner licensed under chapter 464 has determined that the injured
                   person did not have an emergency medical condition. This provision is applicable to all claims without regard to
                   the identity, or status, of the entity seeking reimbursement, including those claims submitted by government entities
                   possessing a statutory right to present claims under this Part II(A).
                   Benefits received under any workers' compensation law shall be credited against the benefits provided under this Part
                   II(A). Any deductible elected by a named insured under Personal Injury Protection Coverage applies to those persons
                   indicated as subject to a deductible on the declarations page. Any deductible that applies to the named insured shall
                   apply to all persons listed as a named insured on the declarations page and any spouse of a named insured. When
                   a deductible applies, the deductible will be applied to 100% of the expenses and losses covered under Personal Injury
                   Protection Coverage. After the deductible is met, each insured person is eligible to receive up to $10,000 in total
                   benefits, exclusive of death benefits, under Personal Injury Protection Coverage. A separate $5,000 benefit limit is
                   reserved exclusively for death benefits. However, the deductible shall not be applied to reduce death benefits.
                   Personal Injury Protection Coverage is primary to the Medical Payments Coverage under Part I1(B).
      All other terms, limits and provisions of this policy remain unchanged.
      fonn A085 FL (05/12)




                                                                                                                              Continud
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 71 of 76 PageID 83


                                                                                                             Policy Number; <Policy Number>
                                                                                                                    <Named Insd Fu'l Name>
                                                                                                          < Second Named Ind Full Name:,
                                                                                                                      Page < IX> of <2X>




Cancellation Refund Endorsement

           Your policy is amended as follows:
           Cancellation Refund
           The Cancellation Refund provision is deleted in its entirety and replaced by the following.
                 Upon cancellation, you may be entitled to a premium refund. However, our making or offering of a refund is not a
                 condition of cancellation.
                 If this policy is cancelled any refund due will be computed on a daily pro-rata basis.

                 If we cancel this policy or if the cancellation is for nonpayment of premium, any refund due will be mailed within 15
                 days of the effective date of the policy cancellation.
                 If you cancel your policy, or if the named insured is a service member, as defined in Florida Statute §250.01, and he
                 or she cancels due to being called to active duty or being transferred by the United States Armed Forces to a location
                 where the insurance is not required, any refund due will be mailed within 30 days of the effective date of the policy
                 cancellation. We may require a service member to present us proof as outlined in Florida Statute §627.7283.
           All other terms, limits and provisions of this policy remain unchanged.
           form 1357 ft (10110)
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 72 of 76 PageID 84




                     EXHIBIT B
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 73 of 76 PageID 85

                                      CLEARVIEW OPEN MRI
                                      ACcreditrd tt tiw Aumrican Coliegt nf loadiniug)




      Patient ID:

      Patient's Name:

                              ASSIGNMENT. LIEN AND AUTHORIZATION

    I berets) authorize you. ms insurance company and or my attorney. to pas directls to Clear% iew Open
    MRL ("Assignees") such sums as may be due and ow ing Assignees for services rendered. I also authorize
    my insurance company to disclose CON crap information to Clearview Open MR1, and to withhold such
    sums for any disability benefits. medical payments l‘o Fault benefits, or an other insurance benefits
    obligated to reimburse or from arty settlement. judgment. or serdict on in) behalf as may be necessary to
    adequately protect said Assignees I herebs further gise a lien to said Assignees any and all insurance
    benefits named herein and any and all proceeds of any settlement, judgment. or verdict which may be
    paid to me as a result of the injuries or illness for which I hese been treated by Assignees.

    Pursuant to Florida Statutes 627.736(5) I herebs assign the benefits of insurance and any and all causes
    of action available under my policy of automobile insurance. In the evcm my insurance company,
    obligated to make pay merits to me upon charges made by Assignees for services, refuses to make or
    reduces such payments. in order to ma.ximize the benefits a% ailable under ins polies coverage. I request
    that: the company. assuming there is cos crape remaining at the time the compans receis es the Assignees
    bill, and if the company fails to pa) Assignees the lull amount of the bill(s) submitted, to a% oid
    exhaustion of coverage while Assignees pursues its rights under this Assignment. I authorize and direct
    the Insurance Company to set aside and place in escrow an amount equal to the full amount of
    any such denial or red action, and to hold that amount in escrow until the dispute is resolved in the
    appropriate forum.

     I understand that I remain personally responsible for the total amounts due Assignees for their sets ices.
     I further understand and agree that this Assignment Lien and Authorization does not constitute any
     consideration for Assignees to await payments and they mas demand payments from me immediate!)
     upon rendering sem ices at their option.

       authorize Assignees to release any information pertinent to my case to ens insurance company,
     adjuster. or artornes to facilitate collection under this Assignment. Lien and Authorization. I agree that
     the above mentioned Assignees be given Special Power of Attorney to endorse sign my name on any and
     all checks and claim forms for payment of ms bIll

    I understand that if this account is assigned to any auomes for collection and or suit. the Assignees shall
    be entitled to reasonable anomey's fees and cost of collection I also understand that if any bad check is
    written. I agree to pay for those added costs.


     Dated this      ,97 , day of          91   20        15



      Signature of Policy holder/Claimant
Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 74 of 76 PageID 86




                      EXHIBIT C
     Case uaims
  rrogressive 8:19-cv-01881-CEH-AEP                         Document 1-1 Filed 08/01/19 Page 75 of 76 PageID 87
  600 North Westshore Boulevard, Suite 400
  Tampa, F1.33609
                                                                                                                          PROGREE171/E3
                                                                                                                    Underwritten By:
                                                                                                                    Progressive Select Insurance
                                                                                                                    Company
  Recipient
  CLEARVIEW IMAGING LLC                                                                                                   Document Date: October 25 2018
  808 W DE LEON ST                                                                                                        Claim Numbe
  TAMPA, FL 33605-2722                                                                                                    Date of Loss:
                                                                                                                          Policyttolde
                                                                                                                          State ofJurisdIction:FL
                                                                                                                          Coverage Type'                ectron
                                                                                                                          Date Received.
                                                                                                                          Bill Number:
                                                                                                                          Provider Invoice Numbed=
  Patient                                                                                                                 Progressive invoice Number
                                                                                                                          Payment Numbei

                                                                                                                          Provider information:
                                                                                                                          CLEARV1EW IMAGING L1C CO
                                                                                                                          808 W DE LEON ST
                                                                                                                          TAMPA, FL 33606


                                                                                                                          Specialty: Diagnostic Radiology
                                                                                                                          Tip of Service: 33614
                                                                                                                          Region: 99
                                                                                                                          Date(s) of Service: 09/25/2018 -09/25/2018
                                                                                                                          Page lot 2

Explanation of Benefits
ICI) Diagnosis Codes:
Diagnosis Pointer Code                          Description
   (DX Ptr)



ICD Procedure Codes: No Procedure Code entered for this bill.

  Date of    Line          Rev          POS        Proc      Mod/         DX          Units             Amount                    Amount          Explanation
  Service                  Cd                      Cd/       Pkg          Ptr                           Charged                   Allowed           Codes
                                                   NDC
09/25/2018     1                          11                              A             1                    $1,257.99               $1,006.02        432
09/25/2018     2                          11                              B              1                       $92.91                 $73.10        432
Subtotals                                                                                                    $1,350.90               $1,079.12
Amt Previously Paid                                                                                                                       $0.00
Deductible/Co-Pay                                                                                                                      $215.82
Totals                                                                                                        $1.350.90                $863.30

Revenue Code (Rev Cd):

Place of Service (PUS):

11 -Office




              CPT Five Digit Codes and/or nomenclature are Copyright 1995-2011 American Medical Association All Rights Reserved
          Case 8:19-cv-01881-CEH-AEP Document 1-1 Filed 08/01/19 Page 76Claim
                                                                         of 76   PageID 88
                                                                              Number                                                                              '
                                                                                                                                      Pohcyholde.
                                                                                                                                                    Page 2 of 2

Procedure Code/National Drug Code (Proc Cd/NDC):




Modifier/Package (Mod/Pkg):

Explanation Code:

432           -The allowed amount for this procedure is based upon 200% of the 2007 Participating Level of Medicare physician fee
               schedule for the region in which the services were rendered, which is higher than the current fee established for the
               date of service, pursuant to Florida Statute 627.736(5),

Fee Schedule:

Please be aware that pursuant to Florida Statute 627.736 (5) (a) 2. and 5., if an insurer elects to pay pursuant to the fee
schedules found in paragraph 2., then pursuant to paragraph 5., the person providing any services, supplies or care,
cannot bill or attempt to collect from you any amount In excess of the fee schedules, except for coinsurance, which would
be 20% of the fee schedule amount or a deductible up to the maximum policy limits.
Important Information:

Please be advised that pursuant to F.S 627.736, if you have reasonable belief that any of the charges or services contained
within this explanation of benefits involves an alleged error, then you have the option ta resubmit a revised claim within
15 calendar days for reconsideration.

My person who knowingly and with intent to injure, defraud, or deceive any insurer files a
statement of claim or an application containing any false, incomplete, or misleading information is
guilty of a felony of the third degree.

This explanation details what we have determined to be the appropriate reimbursement amount based on our careful
review of this claim and the bill(s) and record(s) as submitted. Please note that if additional documentation and/or
information have been requested, payment of the outstanding charge(s) is pending until we have received and reviewed
the requested item(s). Should you disagree with the handling of these charges or have any questions, please contact the
claims representative listed below. Otherwise, we will assume you have accepted our handling under the terms of this
explanation.


MATTHEW R UPDEGRAFF
Claims Department
1-407-618-8872

Endosure

Form 1740 1061171




                    CPT Rve Digit Codes and/or nomenclature ate Copyright 1995 1011 American Medical Association All Rights Resermd
